 

s
*.

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 1 of 134
017625

hereof require a determination of fact ta be made, the Secretary is hereby
jesipnated as the arbiter of such questions ond as the one required to
eke such determination of Fret. His decision therein shall be conclusive

and binding on the parties hereto. In all acts, macters and determinations

provided in this contract to be done, detemined, or decided by the Secretary

 

or by the United States, it is agreed that the acts, decisions, findings,

and determinations hy the Seeretary shall be Maal and conclusive as to
the parties to this contract and au to all persons claiming any rights

undex or by virtue of this contract or in anywise based wpon or arisiayg

owk of this contract or any act or proceeding carried on thereunder.

Represent

  

ive of Secravary

 

3/7. Where this contract provides for action by the Setrebtary, said
action may be taken for and on behalt of the Secretary by his réprosenta-

tive duly suthorized in writiug by him.

    

Changes in Urgenization of the 0D:

2p sateen TL RE EINE a ao 5

t G

rt

33. While this contract is in effect, no change shall be made in
the istrict, either by inclusion or exclusion of lands, by partial or
tebal consolidation or merger with another district, by proceedings toa
dissolve or otherwise, except upon the Secretary's written assent thereta.
The mop attached, marked Exhibit A, shows the present boundaries of the

District.

 

Assiennent Prohibited: Successors and

  

39, The provisions of thls contract shall apply to snd bind the
MCLessors and assigns of the parties hereto bul no assignment or transfer

of this euntract or any part thereof or interest therein shall be valid

al.

002494
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 2 of 134
017626

vatll aporoved by the Secretary. AIL rights of action for breach of this
contract are resorved to the United States as provided in Section 3737 of
the Revised Statutes of the United States.

Contingent on Appropriations or Allctment of Funds

= ES

 

 

 

4O, The expenditure of any money or the performance of any work by

the United States herein provided for, which may require appropriations of

 

money by Congress or the allotment of funds, shall be contingent upon such
appropriations or allotments being made. The fallure of Congress so to
appropriate funds, or the failure of an allotment of funds, shall not
velleve the District from any obligations under this ccentrect and no
liability shell accrue against the United States in case such funds are

not go appropriated or allLottads.

 

This Contract Not to Affect Contract of May 25 1940

 

 

 

 

41, This contract does not change o¢ affect in any way the pro-~
vinuions of that certain contract dated Mey 25, 19040, between the United
states and the District, which provides for certain expenditures and work
by the Biological Survey (now the Fish and Wildlife Service) of the United
States and certain agreements to be performed by the District.

Confirmation of Contract

 

le, The District agrees that upon the execution of this contract it
will promptly proceed to secure a Final decree of the proper Court of the
State of Oregonapproving and cinforming this contract ard decreeing and.
adjudging the same ta he a lawful, valid and binding general obligation of
the District, and decreelng the same tobe lawful and binding. The District

shell furnish certified copies of such decree to the Secretary. In the

nO
m5

002495
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 3 of 134
017627

event that in the opinion of the Secretary a satisfactory confirmetion
decree is not secured promptly as hereln provided, the Secretary by giving
hotice in writing to the District may terminate this contrect. In the
event of such termination the Government-District contract shall be

deemed as having been continuously in full force and effeet, unmodified
by thie comtract; and all suma due the United States under the Governitento
Distriet eantract on the date of such termination, which hove not been
paid or have been paid only in part because of the operation of thie
contract, shall become immediately due end payable.

Procedure for Amendment

 

43. Amendments to this eontract may be made by mutual agreement of
the parties hereto without further approval by Congress if, in so far us
the United States is concerned, those amendments are within the scope of
statutory suthority theretofore or hereafter granted to the Secretary:
Provided, That no such amendment providing for a longer repayment period
than permitted by the Reclamation Project Act of 1939 (53 Stat. 1187), as
it may be amended, shall be effective until approved by an act of Congress.

Officers Not to Benefit

4k, No Member of or Delegate te Congress or Resident Commissioner
shall be admitted to any share or part of this contract or to any benefit
that may arise herefrom, but this reatriction shall not be construed to

extend to this contract if made with a corporation or company for its

Beneral benefit.

Ao
iw

002496
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 4 of 134
017628

IN WITNESS WHEREOF, the parties hereta have caused this contract to
be executed the day and year first shove written,

UNETED SLATES OF AMERICA
(Sgd} Michael W. Straus
By

 

Assistant Secretary of the Interio
KLAMATH DRAINAGE DISTRICT

By /s/ Joha Liskey
Presijent

(Corp. Seal)

By /s/ G. Le Langelet
Secretary

ak

002497
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 5 of 134
017629

 

TIS AGREEMENT made thie 26 day of May, 1940, batween the
United states, acting Por this purpose through the — acting
Seeretary of the Intericy, hereinafter referred to
Secretary, and the Klamath Drainage District, a quagiewinici;al x
sarporeation organized under the laws of the Stabe of Oregou and
having ite principal place of business at Klamath Falla,
hereinafter referred to as the District.

 

tae

 

WEEREAS, the said Klamath Drainage District includos within ites
boundaries that part of the bed of Lower Klamath Lake that is
located within the State of Oregon, and ,

 

WISRAAG, the seid Lower Klamath Lake is included in the Klamath
Reclamation broject under the Reclamation Act of June 17, 1902
(32 Stat, 383) and was established as a preserve und breed
for native birds by Rxeecutbive Order No, 924 of Supust &, |

ing ground
906; and

VHRREAS, through the withholding of water in connection with
said reclamation project, that part of the Lower Klamath Lake bed ind
Oregon, now included in tha Klamath Drainage District, was caclaimad
for agriculture and put tuto cultivation, but that vortion of the
Jake bed which lie, im California was found te be goneralily unsuitable

for agriculture, is the suuree of dust atorms that have become a

. nuisance to adjacent comunitios, and was generally rendered unauite

able for wildlife hebitat; and

 

WEEREAS, after careful atudy and investigation, it has been doe
cided that through the development of the Kodoc Unit of tha Klamath
Projoct, involving the reclamation of arid lands in said Unit wader
paid Reclamation act of June 17, 1902, the proteation of cartain
lands of the Tule Lake Division of the Klamath Project against flood,
dugt-storm, and alkali damage, can be assured, and improved facili-
ties provided for National Wildlife refuge purposes in both Tule
Lako Sunp and Lower Klamath ako; and

AUUREAS, the said proposed Modoc Unit contomplates the pumping
of water Crom-the Tule Lake Sump into Lower Klamath Lake, which ‘
aetion, topether with the construction of a dike ucross the Lower
Klamath Loke Bed, just below the State line in Callvorvnia, and the
cniarpement and cxtensiaon of the District canal from Ady, Oregon to
the Stute line, will improve facilities for wildlife in bota ureas;
and

YWEERNAS, the District desires to cooperate witb the United

States ingotar as consistent with thy Pull peetection of the intarests

COPY sGau

002498
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 6 of 134
. ~ 017630

of the District and its landowners and is willing to permit the United
States to reconstruct the inteale structures and to enlarge its South
canal for the purpose of enabling the Federal Government to send water
threugh seid South Canal to the California lands for irrigation and
other purposes.

Now, therefore, in consideration of the mutual covenants herein
contuined, it ls agreed as follows:

The United States will, at its own expense, construct a dike
across Lower Klemath Lake in the State of California ut or near the
Stete line, In ‘the construction and operation of said dike, the
United States will provide a collecting basin on the northerly side
of the ike for the drainage water of the District and will permit the
District to dispose of its drainare water in the sump ares con-
trolled by the United States in California, with this proviso, however,
trat if at any time the said sump area proves insufficient to take
care of the drninage water from Tule Lake and Klamath Drainage District
lands consistently with the operetion of the area as a migratory water-
fowl refuge, the Distriot will, et its own expense, dispose of oxcess
water in the proportion that the water put inte the area by the
District bears to all water in the area,

 

 

The United States will, at its own expense, perform, the necessary
work to reconstruct the intake structures cf the District at or near
Ady, Oregon, and to enlarge the South Canal from ady, Oreganu, to the
Stete line to enuble the United States to carry water through said
South Canal to and fram the California lands for irrigation and other
purposes. Said intake structures shall be reconstructed and said
South Cenal shel} be enlarged according to plans and specifications
marked Exhibit “A” and attached hereto. _

a SS Te

The United States shall commence said work without unuecessary
delay, and shall carry the same forward as repidly as practicable, and
in performing said work, the same shall be carried on at all times so |
as not untiecessarily to interfere with the proper service of the lands |
in the District.

The District shall have the right te install, at its om expense,
such turnouts and structures in the South Canal, in addition to those
set out in Exhibit "A" as may be necessary properly to serve the lands
in the District.

Any road or roads that may be constructed on the banks or right-
of-way of the enlarged South Canal shal] be used only by the duly ,
authorized officers and employees of the United States and of the
District or by parties having written permits from the United States
or the District. Under no conditions shall] such roads become public

002499
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 7 of 134
017631

highways .

The Distract will provide uecessary righte-clewnay fer the South
Cunat ana intake slructures, the title to said rights-of-way to be
taken in the District,

The District herchy grants to the United States the perpetual
right and easement to use the enlarged South Cenel for the purpose
ef carrylnog water to and fram the Culifornia lands for irrigation and
other purposes to the extert of tha enlarped cavacity in said canal
created by the reconstruction and enlargement wor of tle United
States as hereinabove set forth, with this understanding, however,
that, said South Canal shall be enlarged, operated, and maintained at
al] times with wll reascunble precaution against damage to the farm
lands udjacent thereto, ana it is further egreed that said Soubn

Cumal shall be enlarged, opersted, and maintained at all times so as f
properly to serve the lands within the Klamath Drainege Jistrict |
dependent thereon, Whe District shall at all times have « prior

right to the use of the South Canal for an amount of water equal to
the capacity of the eanel prlor to the reconstruction and enlargo-
ment work provided for herein, and the Unitec States shall at all
tines have a prior right to the use cf the South Canal for the
transportation of an amount of water in excess of the cupacity of
seid cunal prior to said réconstruction and enlargement, 1 rovided,
however, that this sgreement shall act in any way affect any water
right now or hereafter enjoyed by or through cither party hereto,

The intake structures and South Cenal shull at all times be
uuder the contral and supervisicn of the Board of Supervisors ot the
Klamath Drainage District, The United States shel] at ald times bear
its proportionate snare of the cost of maintaining, operating, and
replacing said intake structures al Ady, Oregon, and said South fanal
in the proportion that the agumber of acre-feet of water carried
through the caunal for use by the United States is to the totul number
of acre-feet carried through such canal, witn this agreement, however,
that the United States uhell be pormitted to carry its proportionate
share or such cost by the use of its machinery, equipment, and laber,
computed af rates Co be mutually determined from timo ta tine.

hKeathinug iv this contract shall in uny munner modiry or affect
any vights or obligations of tha Klamath Drainage District or the
United States under any contract ar contracts heretofore entered into
pursuant to the act of dune LV, 1002 (32 Stat. 388), and eets amenda~
tory Lhereef or supplementary thereto,

so Inember of or delefute to Congress or rasident commissioner
shall ve admitted to any share or part of this contract, ar to any

ae
a}

002500
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 8 of 134 ,
017632

benefit that may arise therefrom, but thia restriction shall not be
construed to extend to thia contract if made with a corporation or
company for its general benefit.

Where the operations of this contract extend beyond the current
fiscal year, it ia understood that the contract is made contingent
upon the availability of necessary funds threugh appropriation by Con-
gress und allecution by the Hureau cf Biologiosl Survey for expendi-
tures hereunder after such current year has expired. In case such
appropriation and allocation are not made, the District hereby
releases the United States from al] Liatility to the extent of such
fejlure cf availability of funds, provided, however, thut if such
coutingenci¢s should arise and the United States should net bear its
proporlienate share of the cost of maintaining, opereting, and re-.
Placing said intake structures, anc South Canal as hereinabove pro«
wiced, the rights and obligations of the parties under this contract
shall be in suspense until the United States shall meet its propor~
tionate ghare of such costs.

 

In Witness Whereof, the parties hereto have caused this instru-
ment to be executed tha day and year first above written.

URTTED STATES Cr sMPRICA

By /s/ ©. K. Burlew
June 19, 1940 Acting Secretary of the Interior

RKLeabaTH DRAINAGE DISTRICT

By /s// John Liskey
“President

Attest: /s/ %. F. Taylor
Secretary
Appreved as to form: Kay 10, 1940
W. C. i BHUDPNEALL

Acting Under Seoretary of the Interior,

002501
. ; Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 9 of 134
. 017633
ay .

UNITED STATES
DEPARTMENT OF THE INTERIOR
WATER AND’ POWER RESOURCES SERVICE
MID-PACIFIC REGION

tt
Iatter Agreement made thig 4.4 day of Mav _s 1980, between

the United Stater and the Klamath Drainage District. pertaining to
Contract Number Jir-402.

Tt ids mutually Tee by and between the parties hereto that:

 

1. ‘The Kuchel Act. funds received by the District have been
fully amortized, and, effective July 1, 1979, the private and District
Landa will no longer receive a $1.25 per acre credit to amortize
these funds. Additionally, the Area K lands will no longer be
charged a $0.15 per acre administrative charge.

2. The District will maintain better accounting records and

 

will provide a copy of their annual financial statement and audit

 

report to the Project Manager of the Klamath Project Office as soon
as it is available.
3. Effective January 1, 1980, the District will reimburse the
|
Service for these operation and maintenance costs allocated to both

the District and the Area K lands for the Lower Klamath Lake outlet

 

drain, canal and pumping plants. ‘These costs will be charged equally
to all acres served by the District.

4. The District will treat the Service as one landowner within
the District with as many votes as acres. The number of votes

|
applicable to the Area K lands will be mutually determined by the |

002502
 

eT

°

™,

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 10 of 134
017634

a

Project Manayer oF the Klamath Project Office and the District’.
t

anginear by using the! same wethed ag is used to determing votes of
tha other jandowners within the District.

5. The Searvies aqrees to open neqotiations with the other
i

parties involwed in the Lower Klamath Lake outlet drain, canal and

f

pumping plants allocation to see whak revisions are necessary. I+ is
xecngniged that thesef discussions WRAY include other items besides the
allocation of operation and maintenance costs. In this regard, it
may be wo goud time to clarify, and pessibly resolve, hese other
MALTLOLS & i

So In May of each year, the Service will be hilled for services
provided to the Area K lands. The annual rate charged and the par
acre barnis used to determine the total amount billed the Area K lands
shall be the same as for the private lands served by the District.

i

Payment. shall be due the District on dime 10 of aach year.

To The Distxiet's cash balance belongs ta the private and
Area K lands within the District im proportion to each party's share
as determined in number 4 above.

& the District will not be required to refund any past over:
charges ta the Area K lands as of June 30, 1979, if anys

8, Whe District will withdraw its May 21, 1979, billing to
the Service and consider the 1979 water charges applicable to the
Area K lauds paid in full.

1G. Whe District will deliver water to Area K lands and accepr ‘

dvainaqe. he District will provide the same level of water oper:

ation, malucenance and drainage service to Area K lands as are

 

 

 

002503
7 ° Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 11 of 134

yt . 1 et , 017635
« provided to the private lands within the District. However, it is

understood that the Service, ag any other private landowner of his or

wile.

her lands, shall be responsible for Area KE development, internal.

operation and msiededin it may desire.

UNTTED STATES OF AMERICA
i WATER AND POWER RESOURCES SERVICE

! . 7 yi) ,
ny Wart a
ReGional Direttor, Mid-Pacific Region

 

 

KLAMATH DRAINAGE DISTRICT

By Mas f olen
Preside

Mh

Secretary-Treasurer

 

   

 

002504
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 12 of 134
017636

UNITED STATES Symbol Tlr-hoe
DEPARTMENT OF THE INTERIOR
BUREAU OF RECLAMATION
KLAMATH IRRIGATION PROJECT

Contract between The United States of America and the Klamath
Drainage District, amendatory of and supplementary to
contracts dated Novenber 30, 1917, and August 2h, 1921.
1. THIS AGREEMENT, made this 6th day of July :

nineteen hundred and twenty-nine, between THE UNITED STATES OF

AMERTCA, acting for this purpose by /shtos. Me Dixon, First

 

Assistant sss Secretary of the Interior (hereinafter referred
to ag the Secretary), pursuant to the provisions of the Act of
Congress approved June 17, 1902, (32 Stet., 368); and acts amenda-
tory thereof or supplementary thereto, all of which acts are
comonly known and referred to as the National Reclamation Laws,
and particularly pursuant to the provisions of Section 4 of the
Act. of Congress approved December 5, 1924, (43 Stat., 672), and
the Act of Congress approved May 25, 1926, (44 Stat., 636), the
party of the first part, hereinafter referred to as the United
States, and the KLAMATH DRAINAGE DISTRICT, a public corporation
ereated, organized and existing under and by virtue of the laws
of the State of Oregon, with its principal place of business in
the City of Klamath Falls, Oregon, the party of the second part,
hereinafter referred to as the District;

WITNESSETH :

2, WHEREAS, the parties hereto have heretofore, to wit,

002505
ee

fet

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 13 of 134

on. the 30th day of November, A. D. 19L7, entered into an agree»
nent in writing whereby, among other things, the United States
apreed to and did close the gates in the channel connecting
Klamath River and Lower Klamath Lake (said channel being more
commonly referred to as the Klamath Strait) to aid the District
in the reclametion of its lands, and performed certain work
necessarily incidental thereto, for which the District agreed
to pay; and

4s WHEREAS, the parties hereto have entered into a
further agreement bearing date August 24, 1921, wherein and
whereby the United States inter alia, agreed to furnish the
District with a supply of irrigation water under the terms and
eonditions in said agreement particularly deseribed; and

4. WHEREAS, the District has made written application
for amendment of its existing agreements with the United States
to the extent that it may receive the benefits of subsection
"H" of Section 4 of the Act of Congress approved December 5,
192, (43 Stat., 672,703), and of Section 45 of the Act of
Congress approved May 25, 1926, (44 Stat., 636,648); and

5. WHEREAS, the District is now delinquent in the payment
of charges which became due on December 1, 1928, under the pro=
visions of Article 6 of the said contract of November 30, 1917,

and is also delinquent in payment of the charges which became

Mm
i

017637

 

002506
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 14 of 134
017638

due Necember 31, 1925, under the provisions of Article 6 (a) of
said contract of August 24, 1921.
NOW, THEREFORE, it is agreed as follows:
Extension of Payments under Contract of 1917
6. ‘The instalment of $6,565.10, which became due from the

District to the United States on December 1, 1928, under the
provisions of Article 6 of the aforesaid agreement of Novenber
30, I9L?, is to be paid over a period of five years. Ten per
eentum thereof shall be dus and payable to the United States on
June 30th and December 31st of each year, commencing with the
year 1929, and ending with the year 1933, both years inclusive,
interest to be paid on deferred instalments at the rate of six re
per centum per annum, payable semi-annually on June 30th and
December 31st of each year. Interest at said rate wpon the
entire instalment of $6,565.10 shall begin on December 2, 1928,
inclusive. Deferred instalments of $6,565.10 payable under said
Article 6 on Decenber lst of each year, beginning with the year
1929, and ending with the year 1936, are hereby extended and the
due dates thereof are hereby changed so that said instalments,
shail become due and payable from the District to the United
States on the following dates and in the following amounts;

June 30, 1929, = $1,641.27

Dec. 31, 1929, = 1,641.27

June 30, 1930, = 1, 641.2 2T

Dec. 31, 1930, ~ 1,641.27
June 30, 1931, - 1,641.27

002507
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 15 of 134

Dec. 31, 1931, - $1,641.27
June 30, 1932, - 1,641.27
Dec. 31, 1932, = 1,641.27
June 30, 1933, ~ 1,641.27
Dec, 31, 1933, ~ 1,641.27
June 30, 1934, - 1,641.27
Dee. 31, 1994, ~ 1,641.27
June 30, 1935, = 1,641.27
Dec, 315 L935 5 - 1,641.27
June 30, 1936, ~ 1,641.27
Dec, 31, 1936, = 1,641.27
June 30, 1937, - 1,641.27
Dec» 31, 1937, » 1,641.27
June 30, 1938, = 1,641.27
Dee, 31, 1936, - 1,641.27
June 30, 1939, - 1,641.27
Dee. 31, 1939, = 1,641.27
June 30, 1940, ~ 1,641.27
Dee. 30, 1940, = 1,641.27
June 30, 1941, = 1,641.27
Dec. 31, 1941, = 1,641.27
June 30, 1942, - 1,641.27
Deco 30, 1942, - 1,611.27
June 30, 1943, - 1,641.27
Dec, 31, 1943, = 1,641.27
June 30, 1944, ~ 1,641.27
Deas 31, 194k, » 1,641.43

7. The instalment of $5,000.00, which became due fram
the District to the United States on December 31, 1928, under
the provisions of Article 8 (a) of the aforesaid agreement of
August 2h, 1921, is to be paid over a period of five years.
Ten per centum thereof shall be due and payable to the United
States on June 30th and December 3ist of each year, commencing
with the year 1929, and ending with the year 1933, both years
inclusive, interest to be psaid on deferred instalments, at the
vate of six per centum per annum payable semi-annually on
June 30 and December 33 of each year, Interest at said rate

upon the entire instalment of $5,000 shell begin on January 1,

017639

 

002508
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 16 of 134
017640

1929, inclusive, Deferred instalments of $5,000.00 payable
under said Article 8 {a) on December 3ist of each year, begin-
ning with the year 1929 and ending with the year 1935, are
hereby extended and the due dates thereof are hereby changed
so that said instalments, shall become due and payable fran
the District to the United States on the following dates and

in the following amounts:

 

June 30, 1929, - $1,250.00

Dec, 31, 1929, = 1,250.00

June 30, 1930, - 1,250.00

Dee. 31, 1930, » 1,250.00

June 30, 1931, - 1,250.00

Deco 31, 1931, » 1,250.00
June 30, 1932, = 1,250.00

Dec. 31, 1932, = 1,250.00

June 30, 1933, « 1,250.00° Q
Decs 31, 1933, = 1,250.00 “ae.
June 30, 1934, = 1,250.00
Dec, 31, 1934, = 1,250.00 et.
June 30, 1935, = 1,250.00 404
Dec. 31, 1935, = 1,250.00 :
June 30, 1936, ~ 1,250.00

Dec. 31, 1936, = 1,250.00

June 30, 1937, - 1,250.00

Dee. 31, 1937, = 1,250.00

June 30, 1938, = 1,250.00

Dec. Z1, 1938, - 1,250.00

June 30, 1999, « 1,250.00

Dec. 31, 1939, ~ 1,250.00

June 30, 1940, ~ 1,250.00

Deco Ry 1940, = 1,250.00

June 30, 1941, « 1,250.00

Dec. 31, 1941, ~ 1,250.00

June 30, 1942, - 1,250.00

Dec, 31, 1942, - 1,250.00

f

8. Article 8 (c) of the aforesaid agreement of August
2k, 1921, is hereby amended so as to provide thet the annual.

operation and maintenance charges due from the District

-5-

002509
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 17 of 134
017641

thereunder shall be paid semi~annually in advance of the delivery
of water, beginning with the year 1929, Onewhalf of such cost
shall be due and payable on or before January lst of each year,
beginning with the year 1930, and the balance thereof shail be

due and payable on or before July lst of each year, beginning

with the year 1930, and no water shall be delivered to any water
usex until such charges have been paid by the District to the a
United States, For the year 1929 the district is to pay an )
operation and maintenance charge of $ one-half of which
amount is to be paid on the date of this agreement and the
remainder on or before July 1, 1929. On or before September 1,
1929, and on or before September 1 of cach year thereafter, the
District will be furnished with a statement by the United States
covering the estimated cost of operation and maintenance for

the succeeding year and any difference that may later develop
between the estimated cost and the actual cost cf operation and
maintenance, will be adjusted in the next estimates made after

the amount of such difference 1s definitely ascerteined. Pro-#
vided, however, that if the amount advanced by the District

should in any year prove or threaten to be less than the District's
proportionate part of the actual cost (as estimated by the
Secretary), the Secretary may call upon the district to pay the

additional amount estimated by the Secretary to be need ed to

+ f-

002510
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 18 of 134
017642

continue the operation and maintenance during the current
year, and if such additional payment is not made when deman-
ed, the United States will. be under no further obligations
to continue the delivery of water to the district during
such year.

Penalties and Interest Reduced

 

 

De The penalty or interest against delinguent accounts
as provided In previous agreements, Ls hereby reduced to one-
half of one per centum per month, which said penalty shall
apply to all instalments of charges, or any part thereof, due
from the District to the United States subsequent to December

5, 1924, and on all such instalments or any part thereof, that

 

may remain unpaid by the District to the United States after
the same becomes due, there shall. be added to the amount une
paid a penalty of one-half of one per centum and a like

penalty of one=half of one per centum of the amount unpaid on
the first day of each month thereafter so long as such default
shal. continue. Where amounts have heretofore and subsequently
to December 5, 1924, become due under either of the aforesaid
contracts of LOL and 1921, and interest or penalty thereon

bas been paid at a rate in excess of the rate herein in this
article stated, the accounts or bills will be adjusted accord«

ingly, and credit will be allowed the district on current or

r
on 5

00251 1
-

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 19 of 134
4 017643
' *™

future bills.

 

Existing Contracts Affected only as Expressly Modified.

10. Except es expressly modlfied hereby, the agreements
of November 30, LOLT, and August 2h, 1921, between the United
States and the District shall be and remain in full force and

effect,

 

Member of Congress Clause

 

Ls No Member of or Delegate to Congress or Resident
Commissioner shali be admitted to any share or part of this
coutract or to any benefit to arise therefrom. Nothing, how=

ever, herein contained shail. be construed to extend to any ine

 

eorporated company if the contract be for the general benefit
of such corporation or company.

IN WITNESS WHEREOF, the said parties lave caused these
presents to be subscribed by their duly authorized represente-
tives the day and year first above written,

THE UNITED STATES OF AMERICA

By _/s/ Jos. M, Dixon _
First Assistant Secretary of the Interior

 

 

 

Attest ;
KLAMATH DRALNAGE DISTRICT
Cs R. DeLap
Secretary By M. Motschenbacher
President.
SEAL

002512
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 20 of 134
017644

Smears

+ 5°? KLAMATH PROJECT

Bo avian
t :

CONTRACT

 

 

AUG. 24, 1921

“by > _KLAMATH DRAINAGE DISTRiCT,

 

 

 

oh
es
: fe
yo tae
”,
é
L
Per, eae PRPS TE pet rome Seager ey Te OEE oe

 

 

a
scoascealae fies tentilnee een Mabeahdinmc sd it CSE ———

002513
 

 

scenery ay

‘Case 3:19-cv-04405-WHO- ‘Document 453° Filed 02/21/20 ~ Page 21 of 134

   

017645

 
 
  

 
 

‘ awe - . . Goner:| Bee,
Eaginess ve ood tf | EP Se
: Pa AEE RIGA,

 

 

“cA,
A
a
3 sae RS ES ED

 

 

 

 

#
*
Z
*

we

aes

g
i
;
8

Fatih (

i

   

, Baa end

CPR

ae

2

¢
3

ye a

      
  

sce Svnnaog come imo teste egoatoomagte

aay ef  Aurcust AcDs 9S 2, in paersuaees of

    

Os

nee cag Te

ef Gongrese ef dune 17, 1902 (22 Stat., 268) keow

te

Ae
dott. OF

sation 46%, aml. actis enendatery Bhereot or tauryl’: Ate

 

eal

| BG@)
ery therete, eni in gartlovler Seetiom & of the dat ef

Gs ee )

Beers appre evod Pebwuary 21, 1611 (34 Stat., $25

do pred
a

 

 

  

1 the United States

a

 

cd
2
wee

  

ree oe ey eed bets
¢ 9G

. . Be S1Re die a ie anes ed wy & ae Y spactofe (aut (eee:

e

ee hereinafter stylea the “United Btates", and the E

spl OBO heme

DPainece Distri9t, & ‘pEblie Gorporation organised

 

ARP he NE ra ERLE EBC RETR

ca ag undes tha lews of ¢

 

 

State ef Oregon, wits

 
  
  

 

end

 

- place of business 4a x

. at Klamath Fella, Ov: or @tyled the "Dis

a

    

a 2 oy a fa: Ba yim
-2@ States ond ths

s2b0 @ Gonbrash Gated the 30th day of Bovember, Aah.

anier end ty the terme of wadeh the Undted Stetes bao ©

:

 

 

 

 

 

 

 

a

 
  

 

sonia

 

 

 

 

 

 
 

      

Case's: ‘T9-CV-04405-WHO Document 453° “Filed Seer" Page" 22 of tq"
ws - 017646

 

 

 
 
 

mites die the cueniel commeeting the Plenath Raver
Kiewath Leake, oc4 kaown ee the Bias uth teredte

wv, Oras whioh hag regulted in urcovering

 

 

s im Lower Kacneth Lake, and

 

So BHBERAS epeh nesoversd eres inmgludscs lugés is the

State ef Orerom, whiok Isndg are withia the hounteries ef Ghe
Heme th Drainese Distriet, ead @ise Jen@s 42. the State of

Geailiiernia, ant

 
 

xq th g

4o WHESESS the Diestrist deesirwse te secure Sec"

coe

tinsted States @ water Fight ter the Jend@ ef said Iieteist,

a
ee
te

BOW 4 PCRS, tox and da goneideretien of the

ond @ependeans’ coveninta herein eontsined, a0 48 Beraby « 3f

 

ae vellewss

 

 

6. the United States shall deliver to the Distr?

the irrlgetioa seegon each yeas ot the ebeals opaniag ia

 

rellveoad embankmen} 6m tro northera boundexy ef ©

2 eaters for the lrrigatioa of 2s

 
 

& auffieient quentity «

 

» District, aot axpoed

   

Ler gable a8 ef

cd

 

fhe Yeited stata shel? sot be dleble for feilurea to

watery undey thie oontrsst gnneod by hostile éivernien, év-

   
 

Agtersuption 6f sexrvige mite mese@Gery by rer ira, des
peused by Sleeke, anlewoud nate ag weaavoléable acuié

&. She Ualted Sbuies ahall install at ite ewe éepc cs

 

pormanes® Avon gates aG the plece of delivery for the ac:

 

 

 

 

 

 

 

a DES, speed ae:

 

 

 
    
 

 

 

 

 

 

 

ota)
.
”
é

“SYS LOpam PETATIWe &q TTSYS LOTAISTC OT] HoTuS of xegeR

 (OGgO pegor.tyedes 6@ sgxkom GPuccie yous prucgg <~
“eg & mageg peavp Amedweg pres pos cesegg posten ey weengeg
> WEe3zee @ Zo evtopazacsd oy zopun Asedwog zonez wodesg
S5T8O egg £q yoouryawoes Fuyoq exer qyumeTy zeddy zo gor
_=Qnue [9 88 sxzoa eferege ogg wodu caneyagyacs ey Zoercy (0) 6
OYOTG:Y Sopum gogzgeya eqs fq pyed oq co wns SUL (a)
"9s6t “Te
So 39g GUYS Le9eT gow guaLe foe we anq “aeeferd wo qeus poeg
°g -1 O83 FO seFawet yecfergs ow, Lq pospuxeyop ee “epwst gotss
~ YF O%S FO Wsgedper; coz youu qeryy ay 2egke weun
Ge iSTTOF GeazZ avek oye Ze Te zequeosg etquéed pus eng eq 0%
BB Tec Ty Yone Fo gears em ‘qoue (9090's) ezeTTod pireenoys
Gar. “TSEDMCey Torus esq ut (000"ORG) BART Ted premncys
25 7 $0 tom Oy sogers Posten om oF fed az (8)
tecerge SOFZIaTE GyZ °E
*eqexeys

   

 

 

Topeept owe esgedznd pre worgesyarg xox ALOTOs poss 9q TrEUS

Pe? Perrsevso aow ee COTsGeTAC eu, 70 SATZET Om WIWts spaey

072 27¢ 0% AYotes poptdcas eq TTsys pokeaztep eq 03 pozsyoede

SoLoy 2egem ous *xepmmecey sets22Ta om fq poaynder au?ts
Tt? JO BFSsT pus azseq oN4 cq TINe oom TUTOTzeueg *%

; ston

@oRIYSS PROLTEVS pres wy Buyweto gperge om “anergy zetem Fe

. €¢ £35greab ogy “goezguoe pees xo otOTsTAcEd ey xzoyun weys

 

S86L ou,

WodM

 

Zv9ZbL0 ee on het inet SERRE MRS RE ec crnrnraeea

seanriedeclsdccsgpesa! ee ee al 2s eee, af ais gaan Sit atin leech Seach eit bonita 5

 

fe i
et

PRE SH?

ee ret ete
®

 

 

 

 
   
 
   
   
  
   
  
 
 
 
 
 

 

e
¢

mo _ Bnet Tollewing the yoor aan water is €isch aged ger irric
- gation ef che Disteis® esta, aa determine’ by the Project
"| Nege ger af the 8. Se Keclnastion Freee’, Ate propor pro, ortq
8 fon of tho sect of wegelasing the
“Bake aud any Goat inoursed by the United States dn delivering
- t the Distries aay water og provided hy @hie eoatrant, in~
‘eluding eath ecount Zor everkead eharges an may be fixed wy

  

gpd melatennee ehorge, on the $106 day ef Desember ouch year,

the Seoretary ef the interios, the éotermiaatian of the /ceree
oJ 9. ¢ay @8 tho Leterier of such emounte to be eonalusive.
Oe 18) fe no qonetruat Ate media ter. gation sancls

 Bereby grants the United [tates the eiga8 t enlarge «2d | i

2/21/20 | ‘Page 24 of 134

Seo sal Rate Bii ss ola. a

  

Case 3: 19- “Cv- -04405- WHO (Dor cument Z 53" *Filed

 

B

. eontree® heh be geah provertiaa of the etovage Gapeatty
provided ty sueh works ae Patty Ghomserd Dollere bears te :
tho total oxpenditure by the Ustted states Sn wtsiiaing Upper

|“ Mieweth Lake eu @ etorage resoreoiw. he Tight to the use

of avaliaile eAattiosal wuter, in gush eveat, may de acquired
wy the Dlgtries at @ rete to be Sized hy the Seazetasy of the / -

interter. | . gee
fa} Be pey Se the United States, ae af opsraties

gay Level of Ugper Comath

 

a@ they may be wthideed for the ixyrigatien of the uncovered
laude of Lower Klensth Leke in Caliroraia, ead the Distr! at

 

outer’ Gald wale cunelie of the Diatries, ana
“hao ne

 

ZO QOATey €o car

 

BAG y. eheaeeie fer tee irvigstiow ef @e44 Aence in

 
 

 

ex se 3: 19:cv-04405-WHO Bocument 453 “Filéd’62/21/20 "Page 25 «

_ 5
FactSet tinct wali &

 

a

oetforadey provided hovover, that no part of the cost of / ,
gush enlargement shall be borne by the Diatriet, amd that 7
the jange in California utilising such eanala shall bes:
theiy proportionate coat of the eonstruction of @eid curcla,
gricr te sueh enlergenont, in eo far es the asnale go built
ay the Distriet ase utilised con wueh Gelifornia lande, 2nd
their preperticnate part of the 608% ef operating ané cine
taining seid saneia. ‘hea Oalifernia lands ahali ales tcar
all cost of extending ar rebuilding bri¢cses over asada conale
da the District wate secsasary by the enlargement ef 27h
eanela for the beneli¢ of California lands.

9, the terme of this soatrast ahail inure te the bone<

£3% of amd be binding upon the enseonsore fn intorest ac4
ansigne of either perty hereto.

40. So Hember of or Polegate to Congress, or Rosiéent.
esione?, etter
befere or after he has qorlivied amd Goring
im office, end mo officer, agent, or euployee of the severa~ :
wont, ehell be adaitted to any share or part of this eeatres®

ag% copent, or te aay honef1t te arise thereupen., Bething '
peeves, herein goutaised shell be eonstrued te extend to eny
nse rporated company, where such sentrast ow agreczent ta made
‘fow the general benefit of such insorporstion or company, 48
provided in seotion 126 of the aot ef Congress approved

     

 

 

 

   

   

  

 

his @leotiea er eppointme

   
  

    
   

     

 

«=

¢
ar

 

mare) = Aen tee eae amie eM AEE eee et any “i

UE TS LE eT ee

 
of 134
017650

Neveh 4, 4900 (88 Stat., L. 1109).
IN UXTWRSS WHEREGY the partion have herate e1gned
their pemes th: day and year tirst ebove wetter.

= UNITED BRARKS OF AMERTOS

= Mfc

pisheds
he © Sip." ode Adeane,
Sumene; Oregon.
Aug. 2i, 19236
On

State of Oregon,
County of Klauath, se.

@hige Oertifies that on thie 26th day of August 1921, b. “ore
me the undersigned, a Notery Pubiie in and for said State e 4
county personally appeared 4. Kotsohenbecher President, ani 0. Re
Delap Seoretery respootituly of the Klamath Drainage Dimtirict «
oorporation, each known to me to be the identioes) enon a ve
fn and who executed the within ond foregoing inatrunent,
soknowledged to me that they executed the seme freely a
volunterily for the use and purposes therein stated as Pr:ident
and Seoretary thereof. And the said O.R Delap ao inowleded to
me thet the seal affixed to aaid ineatrument de the seal ¢.! esta
corporation, gud that he was authorized to effix ths saue therete
by resolution adopted by the Board of Supervisors held a the ir
otfice on August 24th 19F1.

In attestation thereof, witness my hand ané netearia: seal
thie the day end AK firat in thie my certificate above written.

Yabeerek uy caution expires Hovde,
1S Phe

 

 

 

 

 

 
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 27 of 134
017651

COPY rj

UNITED STATES
DEPAIGMENT OF THA TRY: RGR
WUREAU OF RRCTAMA TION
Klamath Project, Uregen

UBITED

    

CONT?

   
 

STATES OF Ant TG ANL JHE KLAMATE OBA THAGE

 

1, THIS AGILENT, made this Lith day ef Oetober, 197,

 
 

mnt te the Act of Congrese approved dune 17, 1902 (32 Stat. 385), and

 

ry therete,. inelnding Section 2 of

   

mdateey thersef or suppl |
Aet of February 29, 1921 (36 Stat. 925) and the Act of Auguat kh, 1939 (53 Stat.
1187), (@1) said acts being hereinafter referred te inclusively as the Federal

amtlen Law), bebweem THE UNITED STATES OY AMERICA, hereinafter referred

 

#0 as the United States, acting fer thie purpose by the

 

.. Secretary of the Interior, hereinafter referred to as the Secretary, and the

   

KIAMATH DRAINAGE DISTRICT, a publis corporation duly orgawised end existing

 

under the lawe of the State of Oregen, with ite principal place of imei nses

at: Klamath Faille, Oragon, hereinafter styled the Lisiriets
d
WITNRESETH, THATS :

BOUPLANATORY GGT TALS
Be _WHERGAS the United States and the Ulstrict antered inte a contrast
dgted aped 26, 1943, ratified by Act of Congress of dome 17, 19hk, Pablie
law Ne. 342, 78th congress, said contract being heredyetter referred to as
the Government-liistrich contracts and
3, WHEREAS, under the authority of the “ederal Neclamition Law, the
United States hes constricted and is still constructin: thet certain irrigation

project in the Clates of Ureyon and California, commonly known am: designated

002520
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 28 of 134
017652

aa the Rineath Preject, hereinafter referred to eas the Project, including
the Hodes Unit of the Tale Lake bivielon Uhereoty and
le WHEREAS, the Gevermment-Diatriot auntract provides, amoug other

things, for the payment to the United States by the Dietrich as a part of the

 

we irrigation worke end

 
 
 

aditures made by the United States In sanety
dug a water supply for the istrict ami making Investigations for the

Projects and

 

7,000 aeres of
public lends, which lands Lave no drainage outlet except, thet given to the

Distelet in pursvance of the contract of Nay 25, 19,0, between tha United

 
 

States, asting for the Ais
and the District, the ninth paragre

(now the Fish and Wiidlife Services)
semen 16 ae follows:

 

lp Gonstruc’

 

a dike aercse » in the State of California

 

até op moar the State Tine. im tha oe

 

action aml opare

 

tion of seid dike, tm United States will previde a eellecting
tasin on tha norbharly aide of the dike for tha drainage water

ef the District and will permsit the Distrie: te dispese ef ite

 

dreinaye water in the map area contrelled by the United states

 

in Califeria, wlth thle previae, however, thet if eat any tim

the eaid aup ares proves insufflelent to take caxe of the

 

drainage weter trea Tale leke anc Klemath brealmage Wletrlet lems
qongistentiy with the operation ef the aren as a Migxatary weter~

fowl wefuve, the Diatrict will, at iis mm expente, alapese af

002521
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 29 of 134
017653

exgess water in the preopertlen that the water pat inte the area

bw the Digtrie?t bears to all water in the area.® |

& WHEREAS, in owder for the Fish and Wlidlite Servlee of the United
States to miintein the water within ite bird reserve «| satielactory purity,
a dveinage outlet is required which is separate frea the Irrigation syaten

ef the District ari therefery will persit slmitancais Ierigation and draln-

  

permit propagation of bimi Life and te protest adjacent agrieulwanl lena

wrietion ef werke which ean be

   

from possible inundation and requixes tha cong

anve the raturn flew and the exeess waiters that davellep ia

   

 

designed to r
inary irrigation creretions and in the is

    

8, WHEREAS, crivate and public lands in the Distirlet and in the Lower

Riawmeth Lake area are capable of erep produgtion, 1f provigien ie made fer

 

the protection of such lande fren fleediag and for bhe rene
i, the eaid publie lends wiki

on to the United Statee;

 

flew waters aml as a neyult, among othar th

bring ‘Amex
9, NOW, THERAYOR,, in sunsideration of the mrhwel and depamient

 

 

vie herein eontained, 14 ia hareby mutually agreed

 

puietions and cueener

   

by and between the parties harste, as fellowes
UNDEAD STATES TO CONSTRUCT, OPERATE AND NAINTAIN WORKS
19, Tre Ualted Stetes will cnetrwt, operate and mwintein an outles

dsain fron the lew point in the dike slong and near the Oregen-California

002522
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 30 of 134
017654

State line to the inlet structure where the Southern Pacific Railroad Con-
pany’s tracks crows the Strait between the Nlawmth River and Lower Klamath
lake (the old inlet channel), an outlet cami, parallel to the otrait, to
the Elameth River, and two pumping plants in each ef which will be installed
two pumps, gach with a capacity af 100 cubic feet por second under a 10-feort

ees needed to furnish an eatlet chamel from the

 

1ift, and all appurtenan
paid State line dike to the Klamath River thet will give the United States
and the District duairage gublete for waste and exeess water. Each of the

 

 

structures housing the said pumpe wlll be so constructed as te aucomandate
the instellation of an additdenel pump unit showld the necessity fer such
developaent arise as deterained by the Secretary, Said outlet drain, and
appurtenaness, will be constructed substantially 1n accordance with plans
and epeeifieations attached herete anc mds a part hereof and identified ax
Exhibit "A*., The said construction work will be performed in such « manner
as to cause the least possible interferenes with farming operatiens in the
District. It is undexretecd thet the District shall have the rights te con=
struct end maintain al) lateral drains inte said outlet drain necessary to

   

 

proparly drain the lands of the District. The said outlet drain will bs

availabie at all times for the proper drainage of the District lands. The

height ef the water in the said outlet dein shell at 21) time ba maintained
at & level low enough to previde adequate drainage, as determined by the

Secretery, for all District lands. The obligation of the United States to
porate eni maintain any of the works te be cone true

shall terminate, if and when (1) the United States my tarn over to an

   

   

organization of the water users or to the District, the duty of operating

002523
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 31 of 134
017655

ena meletaiaiag ald weeks, with or without eny obbeo wovlce of Lac ALxoath

Peelacation Projeet, ond (2) such orgenieetilon shell aewept wid duty.

 

 

 

 

z

1k. ‘hee Dietelet spewed to pay to the United Gtatce an operation
weletenanme ehaxge whieh shall deelude the Distriet'’s proper peupcrtilon, as

catasy, of the eost ineurred by the Undies Gistes in

 

‘ ey Et ie

 

ating ond minteiaing the said outlet arain aud canal, wueping plants and

 

226, to be sonstsueted ea provided m® Article 1) berect, the

  
  
 
 
  

 

 

*, le of benefit to the 7
28 shell be made an¢h

 

im the poar covered there

ovided, Thet aaid notice far the calender years 1045, 1987 end 19h0 may

 

ri OY Upon macedat of sald notice ihe
& 1966 end 1647 and

   
 

pale jte share for the enlesdar 1945, the remaining om-bolf ite share for the

 

ealemisr year 1945 to be peda on or befoxe July 2, 1940, Berinwing wlth the

selender yeer 199 and thereafter the Dietrict egxees to poy ite share of the

 

emits wet out in much operation and wmintenanee charge motlee in two equal
installments, the firet on or before Jemexy 1 following the year in which the

ue on or before July 1 of the yeor for whieh sueh

 

ageies is given, and the ae

ebarges are due, Whenever, in the opinion of the seerviary, Punds ee advanond

“ 002524
S¢Sc00

{9 Geet Mieive TES SE TY 2eRatOn FT Za GOSS GEL GL of
VOLS} ay Jo seoTMAP qe sapjecisan GF Ga ees yoTYS Jeon ayy "ZT

 

“RROA Pree

 

H 9O potted ey Tetanp as

 

*so7e}0TS GE 2

 

cv-04405-WHO Document 453° Filed 02/21/20 Page 32 of 134

Case 3:19-

 

~Upen pas peisaeda Supeq @uxen ayy UTeate: ie euzedo 69 eqenbeprat ed TTTa

9S9/10
9zSZ00 Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 33 of 134

{13 SOR Tita wie “(mopar yos uy sapouenbuTlep etry epqaqosd poo aopad

 
 

UOTIRASYEMIGN WT Suiyes pow uehetg Jo aay a AQ poprscad animated adord 2:

   

ease sage

 
 

ae Tsyre, "sow

 

apesTy Sryppor.eyyiaqen) esti

oak YOUS PETAST Sq Og BONe TTTA QT 40m. a

 

pree My 06 co ‘emg peat
a4 Spey Age oG ‘aseusopaey, egy fo Amu ze “GopQet” So BAST TAR 69

 

sa ceuuen Age ur Tete WOTLBPTTES pres JO BoTEnGTe.erp wane om ‘seqeeg

   

 

 

So TIME a (Ot eToyIay Jo «

  
   
 
 

 

 

“COTY LTS go meyers
stiesg yi “semuedxe pateuel “poeqzese “acpyemepepape “aouept

4, Tater ‘Sarees “auemignie “perso ‘Aye

 

Sy 02 TR TEET 260 ynq Meppeioup fepme ay aaron;

UoTEwiele “PL OF GOLUTex ut ‘senmg perp, @m 49 pozznse; pry Zeneoua wan

ZS9/410
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 34 of 134
017658

the power end yerourses of the Distriet, including ics taxing paver ani ite

power to withhold delivery of water t¢ coliset sufflelent faais fox payment

 

in full, on op before the aeme becom» due, of al) obligations of the Dlateiet
to the Untied Stetes weler inie eontruet, end to sean the funda to saet,

t's ievigetion aysten.

    
  

med go to de by the Seeretary, the District

 
 

   

asties of tom emcunt of any sesesenent, toll, of ot
t@ be levied. ar peneileable, gueh notiee shell be given set leas

Steen (15) days priow to the intended levy.

 

 

   

mt-Distelet centenet, of the sinetruction

 
 
   
 
  
 

ey thet 24 will refuse to deliver vn 6 lands
me af opera ton ane main~
tad Soxtes or to

the DMetriet, er to lanis ar parties vuho exe is sevenre Pov more then tualye

(12) smaths Im the payment ef the aewumte dws from oold lends oe parties to

 

to Unive’ States Gf ta the Dietaleah for the cometwudtion chavs obligation

ps

002527
8ZSZ00 Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 35 of 134

5

"eCayPOS TLIYS FThazep pres se Susy oF dayys
jun aupueTso yese po Sep AUST ey uO qonee pyedan Bupupedet ap,
50 (98) gueesed exe go Jrey-euo jo Ayrouad sxTT © peppe eq Treye axe pus
‘eqep ony ay Supaorres Awp oy wo (2%) gueesed auc go yrey-auo go AQreued
fan QuocwE BQ o} peppe OG TTSis army ‘etqadad pre snp ey quetond
Yous {ay OUP St} GLOFeq 2O LO Bpw {ou 8] 4oarqEON BTyA Ul Jor pepyamdd
es cE re Te ee “gt

 

     

 

 

*FORTEY TT PUS OT SeTSTIAY JO agusques

{9eT Be SEPM soNNESINE Hy SMTSAS Taye LT STsTyty wT peen Ge serERE
peaTun epion eq, ‘sedensp so eapeTe Tre pre Ave wory geepareg ‘seateydine poe
1550 OFT (wOKYS PSITUY OH PION O3 seMBe 2ope om yas ‘enmeeTy yaw
xevod "ea ee 7 srs one mcg Armee am Asner Pete

 

 

  

893298 POUTUN St Jom queAe Gy UT “gRERQUOS GOTT ETC-gweme
SE pee te SSTSTI2y Jo so ‘eToyyte ST JOuepywropa HT PaxeaTTep Fuyeq seqen
ZJO BUNS O} VOPTROTA em Jo sto WTGSTTAAT eae FO fay wo xenue 03 SaTesT
pee caned faxgps ow) capes poata Om 0% SyMmAD gepmyeTa ey, (q)

“GOOD YEAST PAMELGAOH GER 20

  

 

ait th aoe

   

Sig} go Minpeptacsd sup “qaerguoo FoPAQeTq~quameRdD Gy co qoEetyuSEs
wad 266 Aze 257 20

 

SSP GHRVPTS POLE] S49 OF V5ERERSTG Gy. Way Gap ay

659210
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 36 of 134
017660

GECREDY ARBITER OF DISrUTES DWOLVIM QUESTION OF Fact
a7. Ie the event of dlemrtes between the perties hereto eriging out of

thie eautrast dowolwing questions of feet, In so far 66 the proviniona beroal

 

vogulve os determimrtion of feet to be node, the Secxetery ie hereby deed
eg Ge erbiter of exch questions anf as the ome wee
His 4ecision therein ehall be sone!
hereto. he all agta, mob

 

 

 

18, Vheee this «ents

 
 
 

wey be taken for and on

 

ed in writing by lim,

 

 

thie contact or any.pert thereof oy intergat therein shall be valid witdi

   

| by the Gees ch of thin contract

 

retary. ALL wighte of aghien for bees

aye seeerved to the United States as provided im Seetion 3727 of the Revised

 

Staton of the United Stetes,

 

OR APPROPRIATIONS OR AL

 

a3, Tet expenii¢uves of any uaiey or the perform

 

deat
a

002529
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 37 of 134
017661

Unites Siates herein provided fer, whieh may mequive approprleticn: of money

 
 

206 oy tee alloteent of funds, shell be contimgunt ion euch ap-

 
 

Tre falluyve of Gongresa ao to

 
 

geleations or ol Lotmas

   

jate Sunde, om the fnlluse of en allotamnt of Duala, shali not relieve

 

 

2 or affect in amy way the provisions

Ble

 
  
  

eat of thet certain contenet deted May 25,
(a) gor waxtadin

 

 

22. Ho denber of or Delemete to Co

   

be admitted be any share or port of this eoutract or to any benefis thet may

 

23, In ao @venc shall aay Mabslity seerue aguiwet the United Siatea,

pas, diseet or inddveet, thet

 

{ts offleers, sgeube, or empl

vithin the ItMetelat by reason of the eonsienetion,

 

opexation, malnteninee anil eautral of the outlet and appurtenant abrustin

LL

 

 

002530
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 38 of 134
017662

IS WIERESS WHEREG?, the parties hereto have caused this contract to be
empauted the day end year firet above written,

THE UNETED STATES OF AMERICA

 

 

 

a, ee

Cah! caucasian intense norercanl calm nelle ia ania:

~ 002531
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 39 of 134
017663

THIS AGREEMENT, made and erbered into this 30th day of
November , 191'7, in pursuance of the Act of Congress of June 17,
1902 (32 Stat., 388), and acts amendatory thereof and supplementary
thereto, between the UNITED STATES OF AMERICA, hereinafter styled
the United States, acting in this behalf by J. B. Bond, Project
Manager, U. S, Reclamation Service, thereunto duly authorized and
the Klamath Drainage District, a public corporation duly organized
and existing under the laws of the state of Oregon, with its prin-
cipal place of business at Klamath Falls, Oregon, hereinafter styled
the District,

WITNESSETH: That

‘WHEREAS the District proposes to reclaim by a process of drainage,
evaporation and irrigation all of the lands within said district con-
sisting of approximately 27,000 acres and being part of the marsh or
swamp lands lying within or adjacent to what is generally known as
Lower Klamath Lake in Klamath County, Oregon, and Siskiyou County,
California, east of the right of way of the California Northeastern
Roilway as it crosses said warsh or swamp lands, including a total
area of approximately 54,000 acres; and

WHEREAS said Lower Klamath Lake is at certain seasons of the
year fed with water from the Klamath River through a certain water
way or channel known and herein designated as Klamath Strait, which
passes under said railroad end through its embankment by means of

an opening or culvert which said opening or culvert has heen so

002532
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 40 of 134
017664

constructed as to permit the placing of gates therein for the purpose
of controlling the flow of water through the same; and

WHEREAS the method of reclamation proposed by said District con~
templates the closing of the gates in said Klawath Strait so as to
exclude or control the further flow of water from the Klamath River
into said Lower Kiamath Lake and thereby to facilitate the reclamation
of the lands mentioned; and

WHEREAS there are certain owners of marsh or swamp lands within
or bordering om said Lower Klamath Lake who claim or may claim to
have certain rights in or to the waters of said lake either as
riparian owners or as appropriators of water therefrom, and partic-
ularly the Van Brinmer Ditch Company, which has or claims to have i
a vested water right in said lake of Fifty (50) second feet, which i
is now, and for many years has been, according to said Company's
claim, vsed for the irrigation of lands under its irrigation system,
which rights may be affected by the lowering of the water level of
said lake by the closing of the gates in said Klamath Strait, and
all of which possible rights or claims must be taken into consitter-
ation im connection with the Proposal to close the gates aforesaid;
and

WHEREAS it is economically practicable to supply the said Van
Brimmer Diteh Company the quantity of water necessary for the proper
irrigation of the lands under and irrigable through its system from

the Government's irrigation system known as the Klamath Project in

002533
Say

ah

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 41 of 134
017665

lieu of the supply beretofore had and used by said Company from Lover
Klamath Lake by adapting the distribution system of the Kiamath Proj-
ect to such a plan; and

WHEREAS. the United States has heretofore expended sums of money,
aggregating $253,225.00, in making investigations as tothe practic-
ability and desirability of reclaiming said marsh or swamp jands and
in the building of irrigation works for the storage, diversion, develop-
ment and drainage of waters lying, sihdact enttortine in and about said
Klamath Project looking torard such reclamation and to the closing
oF Klamath Strait in connection therewith, and the United States has
not been reimbursed for said expenditures or any part therecf; and

WHEREAS the district, in furtherance of its purpose to accomplish
the reclamation of its lands, as aforesaid, desires the United States
to close or operate the gates in said Klamath Strait so as to prevent
or regulate the further flow of the waters of the Klamath River on
to said lands or into Lower Klamath Lake;

NOW, THEREFORE, in consideration of the premises and of the
promises and covenants berein contained to be kept and performed,
it is mutually covenanted and agreed between the parties hereto as
follows:

1, The District agrees to deliver to the United States,
situltaneously with the execution of this contract, duly executed
walvers, in form satisfactory to the United States, from all riparian

owners of lands in Oregon bordering on said Lower Kiamath Lake, waiving

002534
&

 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 42 of 134
017666

claim or claims for any snd all damages rosulbing or that may result,
or be claimed to have resulted, to said lands, or to their owners,

thetr beirs or assigus, by reason of said gates in Klamath Strait

being closed, Waivers similar in purpose and form shall also he

secured by the District from the said Van Brimwer Diteh Company and

delivered to the United States as hereinabove provided, together

 

with a simllar waiver executed by and on behalf of toe District, all

 

nf which said waivers shall be recorded by and at the expense of
the District within th: County in which the respective lands Tie.

2, Tt is understood and agreed that should the reclamation
of said district Lands in the manner herein contemplated prove in-
practicable or be not accomplished in reasonable complisnece with the
provisions hereof or interfere with the proper reclamation or use _
of public lands and it should be deemed by the United States necessary
or desirable for the purpose of reclaiming or best ubtilivinug the pub.
lic lands within said marsh or swamp land area, as contemplated by
the Oregon Act of January @0, 1905 (General Laws of Oregon, 1905, p.
63), and the California Act of Webruary 3, 1905 (California Statutes,
1905, p. |}, to flood or overflow the same and to that end to cpen
or rewulate the gutes in said Klamath Strait, the District will re-
lease and bereby does release and waive any and all claim Lor damges
against the United States resulting, or that may be claimed to have
resulted, to district lends by reason of their being returned on

aceount of the opening of said gates to their normal condition as of

aly.

002535
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 43 of 134
017667

the date hereof, or otherwise, it being the Intention thet the Dis~
triet shall protect aad snve harmless the United States against claims
of any kind which may arise from owners of or claimants to district
Lande on account of the execution of this agreement,

Je The Dietrict covenants, promises and agrees to pay to the
Uaited States, through the proper officer thereof duly designated ta
receive such payment, stmltansously with the execution of this con-
tract, the sum of ‘twenty-three Thousand Five Hundred Dollars ($23,500.60)
in cash, to cover the cost incurred or that may be incurred by the
Qolted States in adapting the distribution system of the Klamath Pro,i~
ect for the delivery of a water supply of fifty (50) second feet each

season to the Van Brimmer Ditch Company in lieu of its present water
right in that quantity in Lower Klamath Lake.

hk, It is understood and agreed that the fifty (50) seernd feet

of water to be furnished the Van Primer Diteb Company from the Klamath
Project as hereinabove provided for shall be delivered by the United
States to the Van Brimnmer Ditch Company at the point where the canal
known as the "South Branch Canal" of the Kleoath Project intersec
the canal known as the "North Lateral” of the system of the Van Brimmer
Niteh Company, said point of Intersection being nenr the northwest
eoreer of the NEt of Gec. 3, To 4LS., R. 10 &., W.M., ond that the
United States will coustruct and install one turn-out on each side

of said "South Branch Canal” at said point of Intersection for delivery

of water to said Company, said turn-outs to be and remain the property

002536
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 44 of 134
017668

of the United States, its successors and assigns, and subject to
operation and control exclusively by them.

De It is further understood and agreed that for the purposes
vf this agreerenl the irrigation senson during which water shall be
Parmished to the Van Brimmwer Ditech Company as herein provided for
shall be considered an extending from May first to October Pifteenth,
inclusive, of each year; provided that at the option of the United
States water may be delivered to said company as early as April
fifteenth in any year, upon written request to the United States by
the duly suthorized .:epresentative of the Company.

G, The District covenants, promises and agrees to assume and
pey, and to that end hereby binds itself, its lands and property of
avery character, that proportion of the total expenditures heretofore
made or to be made by or on behalf of the United States Tn connection
with the proposed reclamation of Lower Klamath Lake marsh or swamp
lands, including the $23,500 named in paragraph 3 hereof and an
additional sum of $30,000 (being an agreed capitalization of the
annual charges for the operation and maintenance of the canals and
structures necessary for the delivery of the sbové mentioned fifty
{50) second feet of water to the Van Brimrer Diteh Company, herein
agreed to be $283,225, that the total acreage of private or patented
Jand included in said District, estimated as 70,000 acres), benrs to
the total acreage of said marsh or swawp lands within or marginal to

Lowey Klamath Loke, estimated at 54,000 acres, being 20/54 or $283,295,

-6-~

002537
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 45 of 134
017669

ve the sum of $404,808.15 which sald sum shali. be puid to the United
States, dts sirceensers or ancigns, as follows;

"£23,500, G0 on the exccution of this contract
Os¢77. 78 om DNecember 1, 1918
il

tT. 78 " 1919
2,77.(a " "1920
a.7(7.78 " " 7 49Ph
636,03" 4 * $926
6,565.10" " "1927
6,565.10 " " "1988
6,565.10" " " 1989
6,565.10" " "1930
6,565,410 " " 1931,
6,565.10 " " "1932
6,565,1la " " "4.933
6,565.10 ” HoH 193k
6,565.10" "81935
4,565.10" " "1936 °

fhe District also agrees to pay interest at the rete of eight per cent
(86) per anuum from the due date until paid on any and all. payments
accruing under the terms hereof and not paid when dve., If it is
ultimately determined that the total uren of private or paterled Lands
Within the District exceeds PO0,000 acres, as estimated at the date
hereof, then the District agrees to pay upon such excess aro. at the
same rate per acre as is hereby fixed for said 00,000 acres, such
payment to he vnde with the final annual instalioent hereunder.

q. The United States covenants and agrees that wpon the deLivexy
to it by the District of the walvers against claims Por damares as
hereinaboye provided and the payment by the District of the gum of
Twenty-three Vhousand Five flundred Dollars ($23,900), and upon the

execution aad approval of this contract the United Htates will cause

002538
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 46 of 134
017670

the sutes in said Klamath Gtrait to be closed and to be kept closed,
except as herein otherwise provided, during the continuance of this
contract, barring acts of God and unavoidable uscidents beyond the con~
trol of the Uniled Gtates; provided that the material ond labor neces~_

sary for the closing thereof shall be provided by and at the expense

or said District, the same to be installed under the direction of

 

the Project Manager: provided further that the United Gtates shal
have and retein the right to open said gates at the times and ia the
manner prescribed and contemplated by pararraph 2 hereof Pree from
elaim or claims for damages by reason thereof; provided further that
should it at any time become advisable ar necessary in the judemeat
of the District to convey water through said gates in connection with
the reclamation of its lands the control of said gates shal). in such
case he under regulations prescribed by the United States.

B. Ltous further understood and agreed that the atsolute and
complete control of seid gates in Klamath Strait shall be and remain
in the United States until full and complete payment to the United
‘tates has been mado of the said sum ef $203,225, with any acerued
interest, whereupon control thereof may be surrendered by the United
States upon such terms and conditions as may be mutually agreed upon
by the United States and the occupants and owners of 8 wajority of
said 54,000 acres as herein designated,

9, {& is further understood and agreed that the United Stotes

shall mot be obligated to construct any portion of the system required

G3.

002539
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 47 of 134
017671

for the irrigation or drainage of said, or any, marsh or swamp lands,
hor to operate or maintain such works, nor to expend any further
sums toward the reclamation of said marsh or swamp lands, nor does
the United States assume ony responsibility for the success of theix
reclamation,

10. This contract shall be binding on the parties hereto only
upon the approval hereof by the Director of the United States Reclama-
tion Service.

11. No interest in this agreement shali be transferred by the
District to any other party without the written consent of the United
States, and any such transfer shall cause annulment of the contract
s0 far as the United States 1s concerned; all rights of action, haw-
ever, for breach of this contruct are reserved to the United States,
as providied by section 3737, Revised Statutes of the United States.

12, No Member of or Delegate to Congress, or Resident Conm-
missioner after his election or appointment, or either before or
after he has qualified and during his continuance in office, and
no officer, agent, or employee of the Government, shall be admitted
to any share or part of this contract or agreement, or to any benefit
to arise thereupon. Nothing, however, herein contained shall be con-
strued to extend to any incorporated company, where such contract or
agreement is made for the general benefit of such Incorporation or
company, as provided in section 116 of the act of Congress approved

March 4}, 1909 (35 Stat., L., 1109).

9

002540
 

€:

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 48 of 134

017672

13. IN WITNESS WHEREOP this instrument has been executed on

behalf of the Klamath Drainage District by its duly elected, qualified

and acting President and Secretary, respectively, thereunto duly

a

i3th, 1917, @ certified copy of which is hereto attached, and on he-

half of the UNTTED STATHS OF AMERICA by its duly authorized officer

the day and year first above written,

Signed, sealed and delivered
in the presence of us as
witnesses:

BE. V. Hillius

C, €, Hogue

E. V. Willius

C. C. Hogue

UNITED STATES OF AMERICA

By J. B. Bond

KLAWATH DRAINAGE DISTRICT

By M. Motschenbacher
President

By A. A. Mehaffey
secretary

 

Approved December 19, 1917
Morris Bien, Acting Director U.S.R.85.

CORPORATE SEAL

-1O-

002541

 
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 49 of 134
5 a 017673

OATH OF DISINTERES TEDNESS .

(Section 3745, U. S. Revised Statutes, }

I do solemnly swear that the copy of contract hereunto

annexed is an exact copy of contract made by me personally with

Klamath Drainage District, that I made the same fairly, without

any benefit or advantage to myself, or allowing any such benefit

or advantage corruptly to the said Klamath Drainage District, or

apy other person; and that the papers accompanying include all
CS those relating to the said contract, as required by the statute
< in such case made and provided.

J. B. Bond

Project Manager
U. &. Reclamation Service

Svorn to and subscribed before me, at Klawath Falis, Oregon

this 30th day of November, 1917,

Cc. C. Hogue
Notary Public
for Oregon

My commission expires April @2, 1921.

002542
nf
& rf

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 50 of 134
017674

Klamath Falls, Oregon, Nov, 30th, 1917.

STATE OF OREGON )
COUNTY OF KLAMATH ' 55
The Klamath Drainage District

T, A, A. Mehaffey of the Board of Supervisers of the
Klamath Drainage District, Klamath County, Oregon, do hereby certify
that the following is a true copy of a resolution adopted by the
Board of Supervisors of the Klamath Drainage District, and is of
record in the minutes of a meting of said Board of Supervisors,
held at the office of said Klamath Drainage District in the City

of Klamath Falls, Oregon, on the 10th day of November, 1917.

"BE If RESOLVED by the Board of Supervisors of the Klamath Drainage
District of Klamath County, Oregon, that the President and Secretary
of the Board of Supervisors of the Klameth Drainage District be,
and they are hereby authorized and directed to execute a waiver
waiving all claims for damages against the United States of America,
ite successors and assigns, that may have been or may hereafter be
caused to the Klamath Drainage District either directly or indirectly
by the closing, or subsequent opening, of the flood gates in Klamath
Strait, as it passes through the railroad embankment forming the dike
across Lower Kiamath Lake marsh lends in Township 40, South, Range 8
East, W. M. Oregon, “

A. A. Mehaffey

Secretary of the Board of Supervisors
(Corporate Seal) of the Klamath Drainage District.

 

002543
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 51 of 134
017675

Klamath Wallis, Oregon, November 30, 1917,

STATE OF OREGON )
) SE

COUNTY OF KLAMATH =}

i, A. A. Mehaffey, Secretary of the board of Supervisors
of the Klamath Drainage District, do hereby certify that the following
is a truc copy of the action of the Board of Supervisors of the Klamath
Drainage District relative to the levy of a tax to cover the amount
named in a contract between the said District and the United States
of America, said levy being in accordance with the vrovisions of
Chapter 186, General laws of Oregon, 1917, 911 of which appears in
the minutes of a meeting of said board of Supervisors held on the
20th day of September 1917,

"The matter of the levying of sufficient tax of the necessary portion
of benefits on all the lands in the District to which benefits have
been assessed, now coming before the Board, and it appearing to this
Board that the sum of $104,898.15 will be required as payment to the
Goverment of the United States of America for the closing of the
gates under the railroad embankment leading into Klamath Straits,

and that an additional amount for emergencies under the provisions

of Section 17 of Chapter 340 of the General Laws of Oregon for 1915,
the aggregate of which amounts to approximately $145, 387.96, the
following resolution was adopted,

BE Tf RESOLVED by the Board of Supervisors of the Klamath Drainage
District, of Klamath County, Oregon, that a tax of $5.77 per acre

be and the same is hereby assessed against the lands within the
houndaries of the Klamath Drainage District to which benefits have
been assessed under the decree of the County Court of the State of
Oregon, for Klamath County, modifying and amending the report of

the Commissioners heretofore appointed to assess such benefits, the
said levy heing necessary to pay the costs of the completion of the
proposed works and improvements as shown in said "plan of reclamation"
heretofore adopted and approved by the County Court of the State of
Oregon for Klamath County, and in carrying out the objects of said
District, The foregoing tax to be apportioned to and levied upon
each tract of land in said District in proportion to the benefits

002544

 
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 52 of 134

017676

assessed, and the Secretary of the board be and he is hereby
directed to at once prepare a list of all taxes levied and enter
same in a book whieh shall be endorsed and named a Drainage Tax
record of Klamath Drainage District," said book to be properly
signed and certified to and the seal of the District to be attached
to same in accordance with the provisions of Sec, 17 Chapter 340 of
the General Laws of Oregon for 1915."

A. A, MehaTtfey

 

Secretary of the Board of Supervisors
of the Klamath Drainage District,
Klamath County, Oregon.

(Corporate Seal)

 

002545
ATi

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 53 of 134
017677

Klamath Falls, Oregon, November 30, 1917,
STATE OF OREGON )
) 8s.
COUNTY OF KLAMATH )

I, A. A. Mehaffey, Secretary of the board of Supervisors
of the Klamath Drainage District, of Klamath County, Oregon, do
hereby certify that the following is a true copy of a motion duly
adopted by the board of Supervisors of the Klamath Drainage District,
and is of record in the minutes of a meeting of sald board of Super-
visors, held at the office of said Klamath Drainage District in the
City of Klamath Falls, Oregon, on the 25th day of July 1917. Also,
the action of the said board relative to the plan of reclamation
adopted, said action being taken at the meeting aforesald,

"after consideration of the methods of reclamation recommended in

the Engineers report, the Board by motion regularly made, seconded
and unanimously carried, adopted recommendation No, @, to-wit, By
damning the flow from Klamath River into the Stralt and allowing the
water in the Lake to evaporate."

"On motion duly made, seconded and carried, the board accepted an
agreevent presented by the United States in which for a consideration
of $104,898.15 to be paid by the Klamath Drainage District, the
United States agrees to dam the flow of water from the Klamath River
into the Kiamath Strait as recommended in the District Engineers

report, the said agreement is hereto attached and made a part of
these minutes,"

A, A. Mehaffey a =
Secretary of the board of Supervisors

(Corporate Senl) of the Klamath Drainage District,

002546
 

*
é =
rer

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 54 of 134

017678
State of Oregon )
} ss.
County of Klamath )
THIS CERTIFTES that on thie 30th day of November, 1917,
before me, the undersigned, C. C, Hogue, a Notary Public in and
for said County and State, personally appeared the within named
M. Motschenbacher and A. A. Mehaffey, President and Secretary,
respectively, of the within named Kiamoth Drainage District, a EES

corporation, and they being known to me to be such officers and
the identical persons deseribed in and who executed the within
instrument for and on behalf of the esid corporation, and said
corporation being known to me to be the identical corporation for

and on whose behalf the said instrument was executed, and said ‘

to me that they did as such officers as in this certificate described
execute the said ingtrument as and for the act and deed of said
corporation in whose name and behalf they executed said instrument,
and affixed thereto the corporate seal of said corporation, under
authority in them vested by the Board of Supervisors of said cor-
poration,

WITNESS my hand and Notarlal seAl the day and year last
aforesaid.

C. C. Hogue

 

My commission expires April 22, 1921.
(SEAL)

002547
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 55 of 134
017679

Klamath Falls, Oregon, November 30th 1L9OLy

STATE OF OPRGON )
} ss
COUNTY OF KLAMATH }

t, A. A. Mehatfey, Seeretary of the board of Supervisors
of the Klanath Drainage District, Klamath County, Oregon, do hereby
eartify that the following is a true copy of a resolution adrpted
by the Toard of Supervisors of caid Klamath Drainage District, and
that it ds of reeard in the minutes of a meeting of said board of
Supervisors, held at the office of said Klamath Drainage District
in the City of Klamath Falls, Oregon, on the 13th day of November 1917

"WHEREAS, the owners of the lends within the boundaries of the Klamath
Drainage District, of Klamath County, Oregon, at an election held upon
the 3lst day of October 1OL7 unanimously approved and authorized the
ereation of an indebtedness amounting to the sum of $115,387.96 for

the purpose of carrying owt the "plan of reclamation” heretofore adopted
by the Board of Supervisors, and approved by the County Court of Klamath
County, Oregon, and

WHEREAS, the “plan of reclamation” provides in part Yor “daming the

flew from Klamath River into the Strait,"

NOW, THEREFORE, be It resolved, that the Hoard of Supervisors of the
Klamath Drainage District do hereby authorize and instruct the Pres-
ident and Secretary of said board tu execute a contract with the
United States of America for "daming the flow from Klamath River into
the Strait" by closing the openings in the head gate structure in the
California-Nurtheastern (now S,P) railroad embankment where it crosses
the said Strait at Ady, Oregon, A draft of sald contract was sub-
mitted by the United States and adopted by said board of Supervisors
and made a part of the minutes of a meeting held by said Board on the
25th day of duly 1917."

Ae Ae Mebaffey

Secretary of the Board of Super~ ~~” -

visors of the Klamath Drainage

(Corporate Seal) District,

002548
 

 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 56 of 134
017680

aw
ws

    

VAVELA an eo be. Coa) eh ate

tape eB ey TY ae tog 2 = ae a ey fh as, & pe i $ VE i
SCG AGREEMBEH, wade cool cntesed dushe thie Sey OF ioe

 

4935, dy and batueen the Thetis ih coments PVEStOn Dietrieg,

vie
Wm ee SS aS Nan GEE DORA ET DOE

 

hereinafter Balled. the MAsgeseb", party of She firet sect, snd the Ualged
Statea of Atieviog, herelaat. « esferred ta os tha “Inited stotes", repre.
seated by the conéeasting oificar of the Burema of Neclancéioa, Urmoactnen®
er the Interior, axgouting thin cvreement, pert of Gha seuand orb,

Wa EN2 IS ONNe

“YNERS Ase Phe Givilies Vonservation Covps of the United ctrtcd fa

engaged, wiler the aspervidion af the Buvean of Reclemutioa, Der vtaeas
the Invexiev, on a progvon of inpravement and vehabliitetion of ©
Mlemath Reclemation Pro feck, .

NOW, MATION, A$ aa poeced, that, dn eoneidaration af the nenetlea
ateruiay Go the Diabtelet frou vie pTorenenbionsd. activi Ries of the Ciwiites
Gonaerestion, Gerga, all provinions for the operation end mulntoncauce of the
works transferred, or ta be trinaferved, te the Rigtrict, ite succssmere
emi, assigna, Inaiwled la the contreet executed oo duby f 6 cm vat BIBS
as mended, between the Dietric’: end the United States, shell be considera’,
mgm Lowdl.a, art thawa wegexvabion, to coy works heretofore ov heracthoe Gatie
gtructead, anpreved, or rehntilitohed by Civilian Gongervation Corss Soreos
Sor the lerigeiton ead develo: nt of the lendwu da thea Meir

eu ce ma ta

Devieion af the KLlomath Peder: ] Usctcnation Prajees.

 

LE XS FUCHS AQRESO, thet the Distrlet ahah hold ther - ei BBe

Ate easlgns, offleerg, egents, enoloyees and GCG enrolleos, how. >: 28 to

002554
a Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 57 of 134
017681

a

auy ond alt deateee te 16 wilel coy orceus either cithin or withouws the

iinite of the Mateles, nob ace on -ccouat of the care, oo-ration aad

Gaiatenmde oF the worka aor tel int teases af failure te connote, fer

 

an? Shas, woxtlee bagun “oy forces of the Civilian Cangeristion Usrpa of

 

pe, States Zor Bae frri otion ond dsvelopmenk ef Lenda iu the

wviwisies ef the Slenath Recleuation Projecs,

     

BP Delagets to Conrresa, ay Bastiden’s Comnlagloner, aha?

   

be efimitted te eny ehare of vart al thie egreenent, or te any benellt that

 

ae therefres, Hothing, however, hereim enutelned shrill be cometvaed

hip &

te axtend ty th te agree@aent if ude with ea corparation for lic | sal beneeo

C AN WIEORSS WIRREOP, the ~orties herate Rava exused this instrumen® 8@

be executed the day and yeer first «nove written,

 

THA UNIT SPab oo OS Ge IGA

Bnew dhe Men al ENE ON

 

or Fh? aaa ATE sore ye
yt i od A Tey ay Gay ON _ ote Le G &
we EAS Sete =

age mY Veparany 2
SY ae cdl tant le EU IO cares sees es eet

 

~

Wile gre

Oe Moers 2.

UR eile

     

  

wy Ba i wt On ae 2 *: me
Abhente of Dlreetorn date 7
ear bdil cweuend TOE, 6

ae

Shae Tye OPER UY ee cegptte i Feo copy oF wedeh he eth Sed,

 

Pile _Secrabesy

os eee NS aa ee

002555."
. Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 58 of 134
‘ 017682

W.O. Drafe 12/15-1981

Rev. KeO. 10/20—1983

Rey. RoQ. 11/8~1983
(Advancement) 5 years or less
exempt excess Lands

a

UNITED STATES Contract Wo,
DEPARTMENT OF THE INTERIOR 4-07-20-WO0331
BUREAU OF RECLAMATION
Klamath Project, California/Oregon

CONTRACT BETWEEN THE UNITED STATES OF AMERICA AND
THE KLAMATH IRRIGATION DISTRICT

FOR THE ADVANCEMENT AND SUBSEQUENT REPAYMENT OF
FUNDS EXPENDED FOR EMERGENCY WORK

 

 

Table of Contents

Article No. Title Page No»
Preamble 1
Explanatory Recicals 1-2,

1 Term and Scope of Contract 2
Z Emergency Work to be Performed 3~ 4
3 Contracts with Third Parties &
4 Avatlabllity of Funds §- 5
of Advance of Funds to the Contractor 5
6 Failure to Complete Work 6
7 Repayment Obligation--Terms of Repayment 7- 8
8 Books and Records &
9 Audits 8
19 Operation and Maintenance of Project Works 9
li Title to Remain in the United States 9
i2 Clean Alr Act and Federal Water LO-11
Pollution Control Act
13 Rules, Regulations, and Determinations La
14 Coutingent on Appropriation or 12
Allotment of Funds
15 Assignment Limited--Successors and 12
Assigns Obligated
L6 Equal Opportunity 13-15
17 Title VI, Civil Rights Act of 1964 16
18 Certification of Nonsegregated Facilities 17
19 General Obligations-~Benefits 18
Condition Upon Payment
20 Charge for Late Payments 18
21, Officlals noc to Benefit . 18
iz. Changes in Contractor’s Organization 13
23 Confirmation of Contract 19
24 Notices , 19
signatures 20

002619
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 59 of 134
017683~ ©

 

002620
16

1?

18

19

20

21

22

23

24

_ Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 60 of 134

017684
UNITED STATES
DEPARTMENT OF THE INTERIOR Contract No.
BUREAU OF RECLAMATION 4-07-20-W0331

Klamath Project, California/Oregon

CONTRACT BETWEEN THE UNITED STATES OF AMERICA AND
THE KLAMATH IRRIGATION DISTRICT
FOR THE ADVANCEMENT AND SUBSEQUENT REPAYMENT OF
FUNDS EXPENDED FOR EMERGENCY WORK

 

 

THIS CONTRACT, made this git day of Ub, i9ks pursuant
to the Act of June 17, 1902 (32 Stat. 388), and acts amendatory thereof or
supplementary thereto, particularly the Act of June 26, 1948 (62 Stat.
1052) amended by the Act of October 1, 1982 (96 Stat. 1185), by and between
the UNITED STATES OF AMERICA, hereinafter called the United States, acting
through the Regional Director, Mid-Pacific Region, Bureau of Reclamation,

hereinafter ealled the Contracting Officer, and the KLAMATH IRRIGATION

DISTRICT » hereiuafter called the Contractor, arganized and existing
under the laws of the State of Oregon als

WITNESSETH, THAT:
WHEREAS, the following statements are made by way of explanation:
ae The United States has constructed the Klamath
Project in the State of California Oregon pursuant to the reclamation laws, to
convey water to lands of the Contractor.
bo. A partial collapse of the A-Canal tunnel lining occurred

in the spring of 1983. The A~Canal tunnel is a Klamath Project facility.

 

Inspection by engineers of the United States has confirmed that an emergency
condition exists and it is necessary to repair the A-Canal Tunnel
lining to a point approximately 50 feet from the inlet portal.

Preamble
Explanatory Recitals

002621
4

6

8

EI

LO

li

12

13

14

14

7

18

19

20

vue

, Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 61 of 134
017685

to ensure the continued delivery of water to the lands of the Contractor’.

ec. The Contractor dees not have sufficient funds to finance
the above work and the Hoard of Directors of the Contractor has requested
that emergency funds be made available to accomplish the work, and agreed,
by resolution dated October 6, 1983, to repay the cost thereof.

d. The Commissioner, Bureav of Reclamation, has determined
that an emergency axists, Funds will be made available to accomplish the
above work, and the Imited States and the Coufractor both agree to enter
{nto this contract.

NOW, THEREFORE, itn congideration of the above, it Is mutually
agreed by the parties as follows:
TERM AND SCOPE OF CONTRACT

l. (a) This contract shall become effective upon the date of its

 

execution on behalf of the United States, and its provisions shall remain
dn effect until the Contractor has paid to the United States the funds
provided hereunder and any and all other amounts owing to the United States
under this coutract «

(b) The rights and obligations created hereby are supplemen~
tary to and do pot supersede or affect the rights and obligations under any
prior contracts between the United States and the Contractor except ag such

rights and obligations under prior comtracts are inconsistent herewtth.

2 Explanatory Recttals
 

. Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 62 of 134

017686
1 EMERGENCY WORK TO BE PERFORMED
= Re (a) The Contractor, pursuant to engineering plans and specifications
3 prepared by a Licensed professional engineer registered in the State of
4 Oregon/California ss» oF pursuant to engineering plans, specifications,
5 ox work program approved by the Contracting Officer, shali:
6 (1) Perform all necessary exploratory work to determine
} the extent of the A-Canal Tunnel lining distress.
8 (2) Prepare all required technical plans, designs, and
5 specifications for the proposed emergency work.
10 {3) Prepare construction cost estimates and select a
a contractor to perform the emergency work.
12 (4} Perform the required emergency work in accordance
13 with plans, designs, and specifications approved by the Contracting
14 Officer.
15
16
1?
18
19 (b) The aforementioned work, hereinafter referred to as
20 "Emergency Work,” may be performed by the Contractor or accomplished
21 under the supervision of the Contractor: Provided, however, That prior to
22 starting construction, the Contractor shall furnish the plans, specifications,
24 or woxk program for said Emergency Work, and obtain the approval of the
24 imited States to such. The Contractor shall provide a qualified engineer
2a to inspect all work in progress.

The United States may also inspect. work

Article 2? -—~

002623
_ Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 63 of 134

 

 

mo 017687 -

i in progress and completed facilities to assure that the emergeney work

2 is being accomplished in aecordance with acceptable engineering

3 standards. The Contracting Officer shall use due diligence in

h processing plans, designs, and specifications submitted by the

5 Contractor and his approval, disapproval, or modification shall be

6G transmitted to the Contractor in writing.

7 (c) ALL work to be accomplished with funds provided by this contract ;
8 shall be completed by April 15, 1984 . Wi further work is needed after

9 April 15, 1984 . to complete the Emergency Work, it may not be accomplished
10 with Federal finds available pursuant to this contract without written
LL approval, from the Contracting Officer for an extension of the above date.
12 CONTRACTS WITH THIRD PARTIES
13 Be (a) The Contractor shall require construction contractors
14 to furnish performance bonds and payment bonds equal toa 100 percent
1s and 50 percent, respectively, of the contract amount far all contracts
16 exceeding $25,000. Supply and equipment contractors may be required to
7 furnish performance bonda on major supply or equipment contracts when the
La eoutract calls for subatantial progress payments before delivery of end frems.
19 (b) The United States shall not he party te, or obligated
20 in any manner, by contracts entered Into between the Contractor and other
21 patties pursuant to this article.
22 AVATLADTLITY OF FUNDS.
23 Loo (a) The United States shall make funds available within the
24 limitations and for the purposes set forth in Article 2, in an amount not
25 to exceed $250,000.00. This amoumt includes: (1) $245,000.00 that may be
26 advanced to the Contractor pursuant to Article 5, and (2) $5,000.00 to
27 be retained by the United States to cover tts administrative costs in
28 connection with the Emergency Work. The amount retained by the United States
29 shall be ineluded In the total loan repayment obligation of the Coutractor.

Bt Articles 2 bene

002624
_ Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 64 of 134

. 017688

(b) <£F the United States performs any engineering suparvision, ©
inspection or other work in addition to that which would be accomplished as
part of dts normal administrative activities, the cost of such work shall be
considered as a direct cost of the Emergency Work and will be funded from the
amount. available to the Contracter under (a) of this article. The United
States shall periodically furnish the Contractor a cost statement of ali such
work performed and shail credit such cost against availahle funds in the same
manney 45 an advancement made pursuant to Article 5 thereof.

ADVANCE OF FUNDS TO THE CONTRACTOR _

Se {a} The Contractor shall submit to the Contracting Officer estimates

covering engineering and construction work to be performed, materials to be
furnished, and other direct expenses in connection with the performance of the
Bnergency Work. ‘The estimates may include a charge, not to exceed 15 percent,
for the Contractor's anticipated administrative expenses for the Emergency Work.
(6) Vhe United States, upen review and approval of the estimates
submitted by the Contractor, shall advance to the Contractor as needed, the
funds necessary tou accomplish the Emergency Work subject ta the funding
limitations in Article 4: Provided, That the funds shatl be used solely to
finance the Emergency Work: Provided further, That the Contractor shall
return any and all unexpended, unobligated, or unencumbered funds within 30
days of completion of the Emergency Work but in no event later than June 1, 1954,
unless extended by the Contracting Officer pursuant to Article 2(«).
{c) The Contractor shall prepare and furnish to the Contracting
officer a written report, not less than once each month, describing the
progress of work performed,, status of funds advanced, and costs incurred ox

funds obligated by the Contractor.

--Articles 4 ~ 5

002625
i i kad NS

say Ss

10
Li
42
13
14
14
16
7
18
19
20

21
22
23
24
25
26
27

28
29
30
31
32
33
34
35
36
37

38
39
40
4l
42

43

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 65 of 134
017689 .

 

 

FAILURE TO COMPLETE WORK

Go (a) In the event that the Contractor for any reason, other than
che nonavailabiliry of funds to be furnished by the United States amider the
terms of this contract, fails to complete the work to he performed hereumder
im the manner and to the extent prowided Im Article 2, upon written notice
from the Contracting Officer, the Contracting Officer may adopt either of
the Following alternatives:

(1) Perform or cause to be performed all or any part of the
work remaining to be performed under and wlth the limits of the funds
provided hexein by the United States and by the Contractor for the Emergency
Work, and operate and maintain the project works concurrently therewith,
in whieh event the Contractor shall transfer to the United States custady
and use of all equipment, materials and supplies used or useful in the
performance of guch work, permit the United States, 1Lta contractors, and
its agents ingress to and egress from the lands and project works and
facilities of the Contractor and for the performance of such Emergency
Work, and assign to the United States its Interest in any contract for the
performance of work or the supplying of equipment or material in connection
with such Emergency Work where requested by the United States and agreed te
by the other contracting party; or

(2) Declare the Emergency Work completed within the provisions
of Article ? hereof by giving written notice to the Contractor, in which .%.-
event repayment of the Loan cbligation, including the determination of the:
amount thereof, shall be carried out in accordance with the provisions of
Article 7: Provided, That the first annual payment shall become due in the
year following the year in which the Contractor is notified of such declaration
of completion.

  

(hb) dna the event that the United Stntes shall proceed as provided
in (a) (1) of this article, the United States may, at any time and regardless
of the progress of work performed thereunder declare the Emergency Work
completed by giving written notice thereof to the Contractor, in which
event che proviaions of (4)(2) of this article shall apply: Provided, That
the loan obligation shall include all expenditures of the United States
made pursuant te the provisions (a) (1) of this article including related
costs of the character described in Article 4(b) heraof: Provided further,
That the loan obligation shall not exceed the Jinmttation specified ta
Article 4(4) hereof.

{c) Upon the giving of the written notice to the Contractor as
provided im (a) (2) or (b) of this article, the United States shall have the
right, whthout further notice, to take over the care, operation, and
maintenance of the project works in the same manner, to the same extent,

and upon the same conditions as prescribed in Article 21.(a) of contract
Noo 14-06-200-3784 == gs

 

6 . Article 6
002626
LO

il

12

13

14

45

i?

18

a8

20

21

22

23

24

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 66 of 134

017690

REPAYMENT OBGIGATION--TERMS OF REPAYMENT
Jo {a} ‘The Contracting Officer will announce the Contractor's
repayment. obligation as soon as possible following the completion of the
Emergency Work. ‘The Contractor's repayment obligation shall not exceed
$250,000.00 including costs of the Contractor and costs of the United
States as described in aArticie 4.

{bh} The Contractor's repayment obligation shall be paid in
accordance with the following schedule: Fach year, beginning December 31,
1984, the Contractor shall pay the United States in five (5} successive
annual installments in amounts equal to one fifth of the repayment. obligation

as determined by the Contracting Officer in accordance with Article 7.(a);

7 Article 7-<

002627
 

a

10
ii
12
13
14

Lis
19
20

24

25

26

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 67 of 134

017691

Provided, That the final installment returns the remaining unpaid repaym

obilgation: Provided further, That the Contractor may at any time, prepay

ali or a partion of the repayment. obligation,
BOOKS AND RECORDS

B.. The Contractor shall maintain hocks of accounts pertaining
to the Euergency Work separate and apart from any vthar of its books or
accounts, and so keap them, and all other books, records, and memorandums
which support in any way the entries in such books of accounts as to he
able to furynish readily full inforotion as to any item included in any
acemapt., Each ontey shall be supported hy such detailed intormation an
will permit a ready identification, analysis, and werifieation of all of
the facets volevant thereto. Any such books and records which support
entries to the accounts shuil be retained until written permission for
their destxuction is given by the Contracting Officer.

  

 

AUDITS
9. The United shakes, at any time after the date of this contract

and axcending for & period of threw years after completion «f the Emergency

   

Work, may audit the records aad other material supporting billings subin?
to the United States for payment thercef and may also audit other cost
secounts ef the Contvactor which are to he niaintained ag provided in
Article B herein, Uf the audit discloses payment by the United Siates fur
costs which cannot be suppurted or identified te the work, materials, or
other items covered by this contract, the Contractor shall reimburse the
United States for such cusis within 60 days after written notice GE
disqualification of the payments. Any such reimbursements ta the United
States shall be applied to reduce the final installment of the Contyractoz's

obligation under this contract.

. --Articled 7 ~ 9

002628
 

_ Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 68 of 134

 

. 017692

: OPERATION AND MAINTENANCE OF PROJECT WORKS

2 10. ALL faeilitles repaired or replaced pursuant to this contract

3 shali cemain a part of the Klamath Project and shall be operated and
4 taaintalned by the Contractor in accordance with the provisfons of contract
5 No. 14-06-200-3784 _, dated November 29, 1954.

6 TXTLE TO REMAIN IN THE UNITED STATES

? il. (a) Title to all works constructed, repaired, or rehabilitared
8 pursuant toa this contract shail be, and rewain, In the United States

9 until otherwise provided by the Congress.
10 (>) All additional rights-of-way, which may be required for
11 accomplishing the Emergency Work, shall be acquired by the Contractor, and
12 title thereto shall be transferred to the United States by appropriate

~ 43 conveyance.

 

45

16
1?
18
19

20

3 . Articles LO = 11
002629
'

rR

OOn Aum Sw

10

La
13
14

16

17
18
19

20
al
22

23

24
23

26
27
28

29
30
31
4
33
34
35
36
37
38

. Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 69 of 134

017693.

CLEAN AIR. ACT AND FEDERAL WATER POLLUTION CONTROL ACT
12. (a) The Contractor agrees as follows:

(1) To cowply with all che requirewents of Section 114
of the Clean Air Act, as amended (42 U.S.C. 1857, et seq., as
amended by Public Law 91-404) and Saccion 308 of tha Federal Water
Pollution Control Act. (33 U.S.C. 1251 et seq., a9 amanded. by
Public Law 92-500), raspectively, relating to inspection, moniroring,
antry, reports, and information, as well as other requirements
specified in Section 114 and Saceton 308 of the Air Act and tha
Water Act, respectively, and all regularcious and guidelines
issued thareunderhbefare the execution af this contract.

(2) That no portion of the work required by this contract
will be performed in a facility listed on the Eavironmenral Protection
Agency List of Violating Facilities om the date when this contract was
executed unless and until the EPA aliminates tha uame of such facility
or facilities from such listing.

(3) To use its best efforts to comply with clean air
Standards and clean warer standards at the facility where the contract
work is being performed.

 

(4) Tea insert the substance of the provisions of chis
article into any uonexempt subcontract, including this paragraph
(a) (4),

(b) The terms used in this article have the following meanings:

(1) The term “Air Act" means the Clean Air Act, as amanded
(42 U.S.C. 1857 et seq., as amended by Public Law 91-604).

(2) The tearm "Water Act" means Federal Water Pollution
Control Act, as amended (33 U.S.C. 1251. ef seq., as amended by
Public Law 92~500).

(3) The term "clean air standards" means any enforceable
rules, regulacions, guidelines, standards, limitarions, orders,
controls, prohibitions, or other requirements which are contained
in, issued under, or otherwise adopted pursuant. to the Air Act or
Executive Oxder 11738, an applicable imptementation plan as described
in Seetion 110(d) of the Clean Afr Act (42 U.5.C. 1857c-5(d)), an
approved implementation procedure or plan under Section 1lll(c) or
Section Lli(d),. respectively, of the Ade Act (42 U.8.C. 1857e~6(c)
or (d)), or an approved implementation procedure under Section 112(d)
of the Air der (42 U.S:C. 1857-7 (d)).

LO Atticle 12 ~--
002630
 

_ Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 70 of 134
017694

L (4) The cerm “clean water standards” means any

2 euforceable limiration, control, condition, prohibitdon, standard,

3 or other requirement which is promulgated pursuant to the Water

4 Act or contaimed in a permit issued to a discharger by the

5 Enviroumental Protection Agency or by a State undar au approved

& [rogram, ag authorized by Section 402 of the Water ace (33 U.S.C.

7 1342), or by Local government to exsure compliance with pretreat-

8 ment ragulatious as required by Section 307 of tha Water Act

9 (33 0.8.C. 1317).

10 (5) Tha carm “compliance” meays compliance with clean

li air oy water standards. Compliance shall also wean complianca with
12 a schedule or plan ordered or approved by a court of competent
13 jurisdicrioaa, che Environmental Protection Agency or an air or

14 water pollutton control agency in accordance with tha requirements
is of the Air Act or Water Act and regulations issued pursuant thereto.
16 (6) The term “faeility” means any building, plant,

1? installation, structure, wina, vessel or other floaring craft,

Lg lecation, or site of operations, owned, leased, ar supervised by

19 a contractor oc subcontractor, to be utilized in the performanca

20 af a contract or subcontract. Where a location or sita af operations
21, contains ay includes mora than one butiding, plant, installation,

@ or structure, the entire location or site shall ba deemed ta ba a

a3 facility except where the Director, Office of Federal Activirias,

24 Eovireounent Protencion Ageucy, datermiues that independent facilities
25 are collocated in ona geographical area.

il -edrtiele 12

002631
tad Bs

ROR Bs

~
a

LG
L
L?2
13
14

e
Aad

16

L/

19
20
21
22
23
24
25)
26

. Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 71 of 134
017695 .

RULES, REGULATIONS, AND DETERMINATIONS

13. (a) The Contvactiug Officer shall have the eight to make, after
an opportunity has been offered to the Contractor for consulrtarion, rules
and regulations consistent with the provisions of this contracn, the laws
of the Waited States and the State of Uvegon , £0 add ox to modify then
ag may be deemed proper and necessary to carcy out this contraet, and to
supply necessary detatia of Les administration which are not covered hy
express provisions of this contracr. The Contractor shall, observe such
rules aud vagulations. ,

{b) Where the terms of this contract provide for acnion to he
based upon the opinions or determination of either party tu this contract,
whether or nar started to be conclusive, said terms shall not ba construed
ai permitting such actiua to be predicated upos axbitvary, capricious, ov
unreasonable opimions or determinatioug. Ina the evant thar the Contvactor .
questions any factual determination wade by the Contracting Officer, the
findings as to the facts shall be made by the Seeretary only after consultation
with the Contractor and shall be conclusive upon the parties.

CONTINGENT ON APPROPRIATION OR ALLOTMENT OF FUNDS

14. The expendituce ov advance of any money or. the performance of
any work by the United States hereunder which may require appropriation
of money by the Congress or the allatment of funds shall be contingent
upon such appropriation or allotment being made, The failure of
Congress te appropriate Funds or the absence of any allotment of funds
shail not relieve the Contractor From any obligation unler this contract.
No LTlabiiity shall acerue to the United States in case such funds are not
appeapriated or allotted,

 

ASSIGNMENT LIMITEN—-SUCCESSORS ANT ASSIGNS, OBLIGATED

 

 

15. The provisions of this contract shall apply to and bind the
successors and assigns of the partias hereto, but mo assignment oc
transfer of this contract ox any pari or imuterest therein shall be
valid uitil approved by the Conrracting Officer.

12 Acticles 13 - 15

002632
Ow BOrnignin & ww te

tr

mE

eo

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 72 of 134
: _ 017696

EQUAL OPPORTUNITY

16. (a) The Coutractor hereby agrees to incorporate, or cause to
be incorporated, into any contract for construction work, or modifica~
tion thereof, as defined in the regulations of tha Secretary of Labor
at 41 CFR, Chapter 60, which is paid for, in whole or in part, with
funds obtained from the Federal Government or borrowed om the credit
of the Federal Government pursuant to grant, contract, loan, insurance,
or guarantee, or undertaken pursuant to any Federal program involving
such grant, contract, loan, insurance, or guarantee, the following
Equal Opportunity (Federally Assisted Construction) clause:

Equal Opportunt,
(Federally Assisted Construction)

During the performance of this contract, the Contractor agrees
as follows: ;

(1) The Contractor will uot discriminate against any employee
or applicant for employment because of race, color, religion, sex,
or national origin. The Contractor will cake affirmative action
to eugure that applicants are employed, and that employees are
treated during employment without regard to their race, color,
veligion, sex, or national origin. Such action shall include, but
net be limited ta the following: Employment, upgrading, demotion,
or transfer; recruioment ar recruitment advertising; layoff or
terminations rates of pay or other forms of compensation; and
selection for traioing, including apprenticeship. The Contractor
agrees to post in conspicuous places, available to employees and
applicants for employment, notices to ba provided setting farth
the provisions of this uonudiscrimination (Federally Assisted
Construction) clause. :

(2) The Contractor will, in all solicitations or advertise—
ments for employees placed by or on behalf of the Contractor, state
that all qualified applicanrs will receive cousideration for employ—-
ment withaut diserinination because of race, color, religion, 3ex,
or national origin...

(3) The Contractor will send to each lahor union or representative
of wotRers, with which it has. a collective: bargaining agreement or other
contract or understanding, a notice to be provided advising rhe said
laber union or workers" representative of the Contractor's commitments
under this section, and shall post copies of the notice in couspic-
uous places available to employees and applicants for employment.

13 Article 16--

002633
> ba we

RN mM UT

wD

LO

il
12
13
T4
V5
LG
i
18
Lg
20)

22
23
25
2
27
28
29

30

Al
AZ
a4
34

mpi

ae

46
37
38
39
AQ
al
42
44

_Case 3:19-cv-04405-WHO Document 453 Fil

(4) The Contractor will comp

Oviev Na, LI246 of September 24, 1965, aa amended, amd of the rules

tegulations, and relevant orders 9

(5) Fhe Conteactor will fon
vaquived bey aald anwemded Reacniive
regulations, ave orders of the Sac
thecwute, aud wlll penait areess to

   

ed 02/21/20 Page 73 of 134
017697 .

ly with all provistous of Exeent
f che Secretar y of Labor.

ish ali informatdon and reports
Order aad by the rules, and

vetacy of Labos, op pursuant

its books, records, aud

accouuns by the Coutraccting Officer and the Seerecary of Labar

for purposes at iauvestigartoan. Eo as
rules, regulations, aad orders.

scertain compliance with such

(64) Io tha event of the Coutractor's nuucompllance with the

nomliserlainatlos (Federally Assis

ced Cossctcuction) clauses of

this cantract ov with ayy af the said miles, regulations, ar
orders, this contract may be canceled, ternioaated, or suspended,
la whole or ta part, and che Contractay may be declared ineligible
for further Goverment coatracts or federally assisted coustrueiloa
coutracks in accovdagce with procedures authorized tn said amended
Executive Order and guch other gauetions way be tupased ane yeredies
invoked as provided ig said Executdwe Order, or by cule, regulatio

or otder of the Secretary of Labor,

(7) The Comtraetor wlll iuelude the pertion of the sentence

limediately preeediog paragraph (1
graphs (1) the ougla (7) in every gu

 
  
 

aeetary of Labor issued pursuant

L) and the provisions of para--
beontcact or purchage urder

unless exempted by the iules, regulations, or ocders of che

ta Section 204 af said amended

Executive Order ga thar such peovisieus will be hinding upon each
subcontractor or vendor, The Contractor will take suebh aenieon wit

paspect fu auy subcaatract or purchase ocder as the Contfactbig
Office: may divect as a menus of enforcidug such provisions, tu-

cluding sauctihousa for moneomp liaue
the event a Cantractar becomes inv
litigation with «a subeontvactor or
direction by the Contracting Offic

@: Provided, however, That in
alved in, or 18 threatened with
vyendor as a resale of such

er, the Contracnor may requast

the Unteed Stacey to ences tata such litigation to proteee che

invterastis of the United Srates,

(b) ‘Yhe Coutecacene further
above Equal Opperruntey (Federally Asal
respect fa ins own employment practices

assisted coustruction work: FBrovided,
ipating is a State or Local guverimenh,
elausa is uot applicable to any agency,
af such goverument which does nat parti
contract.

L4

e

agrees that it will be bound by t
sted Construction) clause with
when Lt partieipactes in feleval
That 1£ Che Coutractor sa partilc~
the above Kqual Opportunity
lustrumentallty or subdivision
elpate in work on or wider the

   

Article Lo ~ -

ve
a,

Be

ey as stherrise nmwided py Law,

 

Dy

he

Ly

002634
 

12

. Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 74 of 134

_ 017698

(c) The Contractor agreas rhat it will assist and coapexatea
actively with the Contracting Offfeer aml the Sacretany of Tabor in
obtaining the complianea of camirvactors and subeontracters with rhe
Faual, Opportuniecy (Federally Assisned Construction) clause aod the
riles, regulations, and relewant orders of the Seerentacy af Lahan,
thar te wlll fnoiish the Contracting Offieer and tha Secretary of
Lahey such dofermarlon as they way require for the supervision of
auch ceapliance, aud thar if will otherwise assiat the Contracting
Officer in the discharge of his peimary resnonsibiliey for gecuring
emp liance. .

 

     

 
 

fd) The Gontrncror further agreas than Le will refeain from
eautering inte axy coutract uaditication sabject to sald amended.
Feecuthive Ordee with a Contractor debarred from, or who has net demeinr-
stvated eligibility for, Gavermment contracts and federally assatsted
eadatcustiog contracts pursuant to said ameaded Executtve Order and
will carry ont such sanetions and penalties for violacton of the
Equal Opportuniey (Federally Assiated Cousteuetiow) clause ag may be
imposed upon canrractors aud subcontractors by the Contracting Officer
or the Seererary of Laher pursnauk to Park (1, Subpart B, of the
Execucive (eder, In addician, the Cantrarntor agrees thar if in fails
om refuses to comply with these undertakings the Contracting Offteer
way take any or all of the following actions: Cancel, terminare, of
suspend, in whale or iv, part, this contract; refrain from extending

  

any further assistance to the Contractor under the prograz with respect,
tn which its fatines or refusal, ocavrred until satisfactory assurance
of fume compliaues has haem received from: such cantraetors and refer

the easa to the Department af Justice for appropriate legal. proreedinga.

LS ~eArtiche 16

002635
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 750f134 |
017699;

 

 

  

1, TITLE VI, CIV EL RIGHTS ACT OF 1964

2 17. (a) The Goitrackoy agrees than ir will comply with Wile VT

3 of the Chrtll Rigbtsa Act of July 2, 1964 (78 stat. 241) and all cequive-

4h menis Imposed by ag pucsusum co the Department of the Tatermlor Regulation
5 (43 CYR 17) Jssued pursuant to thar title, tu the end thar, du accordance
& with Title VE of thac Act aml the Regulation, no parson in the United

f otates, shall, ou the grounds of vace, colov, or aitional urtgia he

i exniuded from partielpation fu, be denled the beuefits of, oe be uther-

9 wise subjectel to disexvimiuation undev any program ag setivity fer which
1a che Coateaetor receives financial assistunce from the Oulted States aud

 
    

LL hereby gives ayuurance that it will immediately take any measures to
43 effectuate this agreement.

 

 

L3 (b) If any real property or stcuccture thereon ig provided or

14. improved with the ald of Federal financial assistance extended tn the

LS Contvactor by the Uuieed States, this assurance ubligatea the-Cemtractor,

16 or, in the case of any transfer of such property, any transferee fur the

L? periad during which the real property or structure is used for a purpose

1a iuvolying the provision of similar servicea or benefits. Lf any personal

Lo property is so provided, this assurance obligates the Conutractar far the

20 period during which Lt retains awnership or possession of the property.

21. In all other cases, this assurance obligates the Contractor for tha

22 period duxing which the Federal fioancial assisiance is extended ta it

24 by the Walted States,

24 fe} This assurance ia giwen io coagideration af aud for the

25 purpase of obtaining any and all Federal. grants, loans, contracts,

26 property, discounts, or other Federal, financial assistance extended

27 after the date hereot to the Contractor by the United States, including

2u ingtallment payments after guch date on account of arrangements for

29 Federal, financial assistance which were approved before such date,

30 Tha Contractor recognizes and agrees that such Federal financial assist-

31 ate willl be extended in rellance on the representations and agreements

a2 made in this assurance, and thar the United Statea shall reserva the

35 right to geek judicial enforcement of this assurance, This assurance

34 ia biading on the Comtractar, its successors, transferees, and assignees.
16 Article 17

002636
I uo he

ne

~ oh

12

15
16
7
18
9
20
a1.
22
23
24
25
26
27

AQ

31
32,
43
34
35
46
37

_ Case 3:19- -Cv- 04405-WHO Document 453 Filed 02/21/20 Page 76 of 134
017700

CERT

  

ATION: OF NONSEGREG

RY ES EO RO

  

18, The Cuutractur heveby certifies that Lt dees uot malatatu ox
provide for its employees any segregated facilities ak amy of its astuab—
jishmenta, aud thar tr dses nat permit its employees ta parform their
services at any location, under its contral, where segregated facLiities
are watatained. Tt certifies further chat it will aot maintain ox
provide fur ins employees any segregated facilities at any of its
asta lishments, and thar LL will nut permit its employees to perform
theix services at any lecation, unader its comtrol, where segregated
facilities are maintained. The Contrantor agrees than a breach of this
certificanion is «a violation of the Equal Opportunicy clause im this
contract. As used In this certdfieatdton, the term "segregatad facilities”
means auy watiting cooms, work areas, restroowy, aud washrouma, regtaurimts
aud other eating areas, cilme clocks, locker rooms and other storage or
drassing areas, parking lots, drinking fountains, recreation or entertain-
ment areas, transportatioi, and hougdug factlities provided for employees
which are segregated by explicti directive ur are im fact segregated on
the basis of ruca, cread, color, or natlonal origin, because of habit,
lecal custow, or otherwise. The Contractor further agrees that (except
where it has obtatmed identical certifications from proposed subcontractors
for specific time periods) jt will obtain Jdentical. cartif{ications from
proposed subcontractors price to the award of suhcontracts excueding
910,000 which ave nat exempe from the provistous of the Equal Opportuntry
elausa; that Le will retain such cartificatious iu its flies; and that
(excepe where the proposed subcontractors have submitted identical
certifications for specific time periods) the Contractor will forward
the following norice ta auch proposed subcontractors:

   

 

NOTICE TO PROSPECTIVE SUBCONTRACTORS
TIGALZONS OF NONSECRECATEL

OF REQUIREMENT FORK

AY) “EACLI LILIES

 
 
 

   

   

A Gertifleation of Nongeagregated Facilintes wast be submitred prior

to the award of a subcontract exceeding $10,000 which is not exempr
from the peovisions of the Equal Opportuudiy clause. The certification
may be submtthed etther for each subcontract or for all gubcontracts
during a period (i.e., quartarly, semiannually, or annually). Note:
The penalty for making false gratements In afiers 1a preseribed im

LA W.S.6. LOOL.

uy Article 18 002637
21

22
23
24
25
26
27
28
29
30
a.
32
33

34

a>
36
37
‘38
39

40
41
A2
43

.Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 77 of 134
017701

GENERAL OBLIGATION--BENEFITS CONDITIONED UPON PAYMENT

 

19. (a) The obligation of the Contractor to pay the United States
as provided in this contract is a general obligation of the Contractor
notwithstanding the manner in which the obligation may be distributed
among the Contracter’s water users and notwithstanding the default of
individual water users in cheixy obligations to the Contractor.

(b) The payment of charges becoming due hereunder is a coalition 4

amines ta sages Dig benefits ae this contract. —

 

 

fe
oO deny

peace Srenaredtne oummal to Lave ort collect all necessary cdot
and assessments if and when needed. No water will be made available to the

Contractor through Projeet facilities during any period in which the Con-
tractor may be in arrears in the advance payment of any operation and
maintenauce charges due the United States or in arrears for more than

12 months in the payment of any construction charges due the United States.

The Centractor shal] not furnish water made available pursuant to this
contract for lands or parties which are in arrears in the advance payment
of operation and maintenance or toll charges or in arrears more than

12 months in the payment of construction charges as ? emeniaw: or established
by the Contractor.

CHARGE FOR LATE PAYMENTS
20. The Contractor shall pay a late payment charge on installments
or charges which are received after the due date. The late payment charge
percentage rate calculated by the Department of the Treasury and published
quarterly in the Federal Register shall be used: Provided, That the late

paymeat charge percentage rate will not be less than 0.5 percent per month.

The late payment charge percentage rate applied om an overdue payment will
remain in effect until payment is received. The late payment rate for a
30-day period will be determined on the day immediately following the due

date and will be applied to the overdue payment for any portion of the 30-day

period of delinquency. In the case of partial late payments, the amount
received will first be applied to the late charge on the overdue payment
and then to the overdue payment.

OFFICIALS NOT TO BENEFIT

 

21. (a) Ne Member of or Delegate to Congress or Resident Com—
missioner shall be admitted to any share or part of this contract or -
to any benefit that may arise herefrom. This restriction shall not
be construed ty extend to this contract if made with a corporation
for its general benefit.

(6) No official of the District shall receive any benefit
that may arise by reason of this contract other than as a landowner
within the Project amd in the same manner as other landowners within
the Project.

18 Articles 19 - 21

002638
Ln ps Lo Bo

10

11

12

13

15
16
i?
18
19
20
21
22
23
24

_ Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 78 of 134
017702

CHANGES IN CONTRACTOR’S ORGANIZATION

 

22. While this contract ts in effect, no change shall be made in the
Contractor’s organization, by inclusion or exclusion of lands, by dissolution,
consolidation, merger, or otherwise, except upon the Contracting Officer’s
written consent.

CONFIRMATION OF CONTRACT
23. The Contractor, upon the execution of this contract, shall
promptly secure a final decree of the proper court of the State of Oregon
approving and confirming the conrract and decreeing and adjudging it and
the apportionment of the benefits made thereunder to be lawful, valid, and
binding on the Contractor. The Contractor shall furnish to the United
States a certified copy of such decree and of all pertinent supporting
records.
NOTICES

24 Any notice, demand, or request authorized or required by this
contract shall be deemed to have been given, on behalf of che District when
mailed, postage prepaid, or delivered to the Regional Director, Mid~Pacific
Region, Bureau of Reclamation, 29300 Cottage Way, Sacramento, California 95825
» and on behalf
of the United States, when mailed, postage prepaid, or delivered to the
Board of Directors , of the Contractor, Klamath [rrigation District,
6640 K.1.0. Lane, Klamath Falis, Oregon 97601 e
The designation of the addressee or the address may he changed by notice
given in the same manner as provided in this article for other notices.

 

 

19 ‘ Articles 22 - 24

002639
B

10

Ll

12

13

14

15

16

1?

18

1g

20

Zi

23

_ Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 79 of 134
017703

IN WITNESS WHEREOF, the parties hereto have executed this
contract the day and year first above written.

THE UNITED STATES OF AMERICA

By bid

gional Director, Mid—Paci fic Region
: Bureau of Reclamation

KLAMATH IRRIGATION DISTRICT
CONTRACTOR

(SEAL) 7

J G4
ED gg at

Later ©

yf rata ‘ Lf

Ren,

Attest:

 

Lael? . . PO

Secretary

20 Slgnatures
002640
_ Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 80 of 134
017704

I hereby cercify that at the Meeting of the Board of Directors of
Klamath Irrigation District held at the affice of said District on November
30, 1983, the following Reselution was duly adopted hy the unanimous vote of
all of the Directors of said District:

"BE IT RESOLVED, that Klamath Irrigation District shall forthwith
enter into said CONTRACT BETWEEN THE UNITED STATES OF AMERICA AND THE KILAMATH
IRRIGATION DISTRICT FOR THE ADVANCEMENT AND SUBSEQUENT REPAYMENT OF FUNDS
EXPENDED FOR EMERGENCY WORK and that said funds shall be repaid by the amount
of the repayment obligations being added to and included in the Operation and
Maintenance Assessments of Klamath Irrigation District levied and assessed as
provided by ORS 545.482 et seq. and the various Contracts between Klamath
Irrigation District and the United States of America and other Irrigation
Districts and Improvements Districts and that the original copies of said
Contract, as so amended by interlineation, shall be forthwith signed by the
President and by the Secretary of Kiamath Irrigation District on behalf of
said District and shall be sealed with the Seal of Klamath Irrigation District
and shall be delivered to the proper officials of the United States Bureau of
Reclamation as quickly as possible."

 

wef Lid Fiala
Secre ary of Klamath Irrigation District

 

 

 

Marty Chin

Directors of Kiamath Irrigation District.

002641
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 81 of 134

   
  

  
 

017705. «
A United States Department of the Interior
9 BUREAU OF RECLAMATION
jf MID-PACIFIC REGIONAL OF FICE *
2800 COTTAGE WAY ,
SACRAMENTO, CALIFORNIA 95825
IN REPLY
REFER TO) MPH440
3326
CEG 7 VG8o
To: Regfonal Dlreetor, Sacramento, California
ah
From: Regional Supervisor of Water and Power Resources Management.
Subject: Propoged Emergency Fund Act (Pol. 80-790) Repayment Contract

with Klamath Irrigation District--Repair of Failed Lining
in the A-~Canal Tunnel--Klamath Project, California-Ovegon

1. Introduction: Enclosed for your review, approval and execution is
a proposed repayment contract between the United States and the Klamath
Irrigation District (District), Klamath Falls, Oregone You are authorized

to approve and execute this contract on behalf of the United States in
accordance with the redelegation of authority contained in a memorandum

from the Commissioner dated February 16, 1983. The proposed contract,
prepared pursuant to the Act of June 26, 1948 (62 Stat. 1052), as amended

by the Act of October 1, 1982 (96 Stat. 1185), provides for repayment of

an emergency loan of up to $250,000 for repair of the falled lining in the
A-vanal tunnel initially discovered by the District during an inspection in
March 1983 (see Attachment A). It has been determined that an emergency
exists at the subject tunnel where a potential lining fallure at the entrance
portal perils delivery of water to approximately 75,000 acres. In a faxogram
dated November 4, 1983, the Commissioner approved the use of emergency funds.
to cepaixy the failed lining of the A-Canal tunnel.

 

2e Contracting Entities and Legal and Policy Considerations: The District
has the authority to contract with the United States under Reclamation law,
the power of eminent domain, and the power to levy and collect assessments

and water charges. The District is located in Klamath County, Oregon, and

lies adjacent to the city of Klamath Falis, Oregon. The District consists

of 37,754 trrigable acres, of which 33,433 acres are under irrigation. ‘The
District ’s ageicultural crops include cereal grains, alfalfa hay, irrigated
pastures, and potatoes.

The proposed contract secures repayment of emergeacy funds advanced to
the District to vepair already existing facilities. The work will not
involve changes in location of facilities or operational procedures.
Therefore, this contractual action is categorically excluded from further
compliance with the National Environmental Policy Act in accordance with
Appendix 9, 516 DM 6, "Maintenance, rehabilitation, and replacement of
existing facilities » .. ."

002642
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 82 of 134
017706

The Distriet is a public corporation formed under the laws of the State

of Oregon and is an acceptable legal) entity to contract with the United
States. The proposed contract was approved and signed by the District’s
Board of Directors on November 30, 1983. The proposed contract is con-
sistent with Reclamation law. ‘The contract has been reviewed by the
Regional Solicitor, Pacific Sauthwest Region, and has been found legally
sufficient. Wo formal public participation actions have been initiated to
date. A lecal press release will be issued announcing the execution of the
proposed contract «

4. Backpround: ‘lhe tunnel was originally constructed in 1905 as a major
feature of the A-Canal system within the Matn Division of the Klamath
Project. The tunnel has been in continuous operation since that time.
Water users depending upon the A-Canal system for their water supply have
repaid the total costs of the original construction. Approximately 75, 000
acres of irrigated farmland depend directly and solely on the A-Canal for
theiy water supply. Water is conveyed From Upper Klamath Lake through the
A-Canal and tunnel to irrigated farmlands within numerous irrigation
districts. Thece is no alternative to bypass the tunnel to provide water
service.

The partial fatlure of the A-Canal tunnel was discovered during an inspection
by the Districe In March 1983. In the first 20 feet of the tunnel, a 4~ by
6~Foot partion of lining was missing from the left wall. The right wall

was badly fractured and bulging. The arch section is cracked and spalling

is evident throughout the tunnel.

For a temporary repair, the District filled the void In the left. wall

with riprap and concrete and installed a bracing system to support the
walls. This temporary repair has proved adequate for the 1983 irrigation
seasotie However, it has heen determined that permanent repairs must be
accomplished prior to the 1984 irrigation season. In a faxogram dated
October 25, 1983, the Chief, Diviston of Water and Land Technical Services,
Fngineering and Research Center, agreed that unless remedial: measures are
taken immediately, total failure of the distressed area is likely. The
consultant for the District estimates the total cost of the emergency
yepair work to be $250,000.

4 Contract Negotiations, Terms and Conditions: The proposed contract
requires that the emergency fund loan be repaid In five successive equal
annual installments starting December 31, 1984. The District’s repayment
obligation shall not exceed $250,000 which Includes costs of the District
and costs ot the United States Incurred for administration of the contract,
including any engineering supervision or Inspection associated with the

emergency work.
The form of the proposed contract was based on a form contract approved

by the Commissioner for use for repayment of emergency funds in a letter
dated July 7, 1982. The contract provides for the advance of funds to the

002643
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 83 of 134
017707 .

Disteict and the Districkr to perform all vecessary emergency repair. The
contact dees ust have to be approved by the Distelet’s electorate aud,
therefore, the standard form contract was moditied to delete references

to require elections. ‘the modified articles are the "Whereas" artiele d.,
"Confirmation of Contract," and “General Obligations~-Renefits Condition
Upon Payment." ALL cerms ond conditions of existing contracts will remain
iu full force and effect. The District has completed repayment of ics
constucttou obilgation and is thereby exempt from the ownership and pricing
limitations of Reclamation Law.

The eritical time Frame required to obtain the Commissioner’s approval to
utilise emergency funds did not allow a comprehensive repayment capacity
study. Studies performed tu 1977 for two other districts in the Klamath
Project avea indicated both districts had computed payment capacities

of Less tham their current water costs. The Regional Planning Officer
has advised us that a similar study performed today for the Klamath
Irrigation ldstrict would probably result in similar findinga. His
recommendation was to accept the Dilatrick’s expressed willingness to
cepay the $250,000 emergency Loan over a 5-year period. This willingness
to repay almost certainly exceeds any computed payment capacity which we
could develop for the Klamath Project .«

5‘. Findings and Recommendations: We belicve the proposed contract. is

in the best interest of the United States and the District and recommend
chat you approve and execute the enclosed form of contract, last designated
"Reve ReoOe 11/8-1983," on behalf of the United States.

65 Urgency of Approval; Your early exacution of the proposed contract
will facilitate the advancement of funds to the IMistvict in order to
fuitiate the required emergency repairs and secure timely repayment of the
emergency Loan of not to exceed $250,000.

Attachments

Approved

  

 

Date

002644

ty
a
z
?

#

 
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 84 of 134

017708

DEPARTMENT OF THR INTERIOR
UNITED STATES RECLAMATTON SERVICE

KLAMATH ERRIGATTON PROJECT.

Contract between the United States and the Klamath Irri-
pation District anendatory of and supplementary to cone
tracts of July 6, 1918, and June 28, 1920.

 

 

THIS AGREEMENT, Made this LOth day of

April ; 192 2 , between the UNITED STATHS OF

 

AMERICA, herein styled the United States, acting for this
purpose through _ E. C. FINNEY, Acting
Secretary of the Interior, herein styled the Secretary,
undex the provisions of the act of June 17, 1.902 (32 Stat.,
388), end acts amendatory thereof or supplementary thereto,
herein styled the reclamation law, and the KLAMATH IRRIGATION
DISTRICT, herein styled the District, an irrigation district
organized under the lews of the State of Oregon, having its
principal place of business at Klamath Falls, in said State,
witnesseth:
Explanatory Recitals

2. WHEREAS, by contract dated July 6, 1918, made

by the parties hereto and the Klamath Water Users Assocation,

it was agreed that the District should pay to the United

002556
weer

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 85 of 134

017709

States on account of the costs of the Klamath Federal
Irrigation project in Oregon, a maximum sum of $1, 363,036.26,
exclusive of operation and maintenance charges, penalties
and interest, which obligation was intended to cover all
construction costs on account of district lands to-
zether with certain delinquent cperation and maintenance
charges against same; and,

3. WHEREAS, the clause "covered by public

notices issued pursuant to th e Reclamation Law,"

apoear~
ing in the first paragraph of Article 3 of said contract
of July 6, 1918, 1s unnecessary and might hereafter
erroneously be construed to eliminate District liability
for payment of operation and maintenance charges with
respect to certain so-called vested-richt lands within
the District, which is not in fact intended; and,

h, WHEREAS, by contract dated June 28, 1920, the
parties hereto amended the contract of July 6, 1918, by
changing the semi-annual dates of payment thereunder from
April. 20 snd Octeber 20 ta June 3O and December 31, re-
spectively, in order better to meet the terms of the tax
laws of the State of Oregon, and also provided for addition-
al construction work to be performed by the United States
for the District at a cost not exceeding $225,000, of
which $50,000 was to be paid as an operation and main-

=p

002557
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 86 of 134
017710

tenance charge in five equal instalments of $10,000 each,

the first of which was to be included in the operation and

'
1
}
1
1

maintenance charge for 19c0, and the remainder of said
$225,000 was to be paid as a supplemental construction
charge; and,

5. WHEREAS, the contract of July 6, 1918, in Article
3, and the contract of June 28, 1920, in Article 7, provide
that as to any amount remaining unpaid after its due date
the District shall pay the United States a penalty of one
per centum a month; and,

6. WHEREAS, Section 3 of the act of Aug. 13, 1914
(38 Stat., 686), contemplates the payment of such penalties
annually and not semi-annually, and 1t would be equitable
to eliminate said penalty as to charges becoming due on June
30 provided they are paid on or before December 31, following,
but net as to the penalty on charges becoming due on December
31; and,

¢- WHEREAS, on account of the extreme agricultural

 

depression obtaining on the Klamath project during the past

year, it seems advisable to advance for three years payment

of each of the last four equal. annual instalments of $10,000
each for supplemental construction referred to in Article

i hereof, so that the second instalment will be added to

the operation and maintenance charge for the year 1924 in-

-3-

002558
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 87 of 134
017711

Slead Of toe tue opazabiun and meinleuaice charge fuc the
yoar [GL; and,

a. WHEREAS, the Van Brijner Mibeh Compeny hon or

a
claims te have a veebad right to bre use for irrigation ci
fifty second feet of water from flower Kinmath Lake, for
Janis outerds boc District, whieh eaphl can got he exer.
(ised hecaise of the: lowering oF said Jake by the Untied
Mintes in commectioa with the: canstruction of said Klamath
Projeet, and the company is now receiving sald amoint of
water through the Government canal of said project, but no
permanent provision has boon made to secure annuel payment
ln perpetuity Lor the cast of delivering such watier; and,

9. WHEREAS, the income from $50,000 invested accord=
ing to ordinary Vusiness methods, would be sufficienb per.
peLually to pay the Grewal cost olf delivering such water ia
said company, and if che United States weld pay that amount
to the Mhatrich by credaLing same upon the District obli-
gations ander said coatracts of July G, i918, aud dune #3,
190, the District they wontd assume payment of said aunual
eost, which payment it ds not new obligated to make;

10. NOW, THEREFORE, in consideration of the mutuet

covenants herein comtained, Lit is agreed,

ww le

002559
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 88 of 134
017712

Parst, Art.3, Contract July 6, 1918, Clarified.

ll. fo clarify end make more certain the meaning and
intent of the first paragraph of Article 3 of said contract
of July 6, 1918, the same is hereby amended by striking therc-
from the words, "covered by public notices issued pursuant to
the Reclamation Law."

Penalty on insteimente due June 20. partly eliminated

l2@. Article 3 of contract of July 6, 1918, and Article 7
of contract of June 28, 1920, are amended so as to provide that
no penalty shall he added to any unpaid instalment due there-
under from the District to the United States on June 30: Prow
vided, That if any such instalment remains unpaid after Decem~
ber 31 of the same year, the penalty of one per centum per
month shall be added after December 31 until paid.

Method of making certain payments changed.
13. Article 6{a) of said contract of June 28, 1920, pro-

viding for the addition of certain supplemental construction

costs to the operation and maintenance charges during a period

 

of five years, is amended to read as follows:
6(a). Of the sum mentioned in Article
h hereof, Fifty Thousand Dollars ($50,000)
shall be paid by the District to the United
States as an operation and maintenance charge

in five equal annual instalments of which the
first instalment of $10,000 has already

=.

002560
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 89 of 134
017713

been paid and the second instalment shall be

added to the operation and maintenance charge
for the year 19¢4, and the subsequent instal-
ments annually thereafter until paid.

nee ee Ce ee ee eee
14, Beginning with the irrigation season of 1922, the

District hereby assumes liability for and agrees to pay to

the United States on December 31 of each year, commencing

December 31, 1922, the annual cost of carrying and delivering

water from the Klamath project to the Van Brimmer Ditech Com-

pany; and if said cost is not paid when due there shall be
e added thereto on the first day of each month a penalty of one
per centum of the amount until payment is made. In full con-
sideration of this liability assumed by the District, the
United States will pay to the District as of January 2, 1922,
the sum of Thirty Thousand Dollars ($30,000.00) by crediting
that amount upon cbligations due the United States under seid

contracts of July 6, 1916, and June 28, 1920.

ore Er

 

15. The District expressly warrants that it has employed
no third person to solicit or obtain this contract in its
behalf, or to cause or procure the same to be obtained upon

compensation in any way contingent, in whole or in part, upon

fom

002561
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 90 of 134
, 017714

such procurement; and that it has noi paid, or promised

or agroed to pay, to any third person, im consideration

uf such preucurement, or in ciwmpensalion Yor services La
commoction therewith, any brokerage, commission, or por
centage upon the amount receivable by it herewnder;; and that
it has net, in estimeting the eonuract price demanded by it,
included any sum by reason of any such brokerage, commission,
ov percentage; and thet all moneys payuble to it herewades
are fvoca from obligation tu any other person for services
Ferdered, or supposed to have been rendered, im the procure.
ment of this contract. It further agrecs that amy Dreach
of this warranty shell constitute adequate cause for the
annulment of this coxtract by the United States, and that the
United States may retoin ta its own use from any sume duc or
to become due thereundey an anmowsrk equal to any brokersge,
commiscion, or percentage so paid or agreed tu be paid:
Provided, however, (t is undorstuad thet this covenant does

not apply to the selling of goods through a bona fide commer

 

lal representative employed by the District in the regular
course of its business in dewling with customers other than
the Govermment: aud whose compensation is paid, im whole or
in part, by commission: on sales made, nor to the selling
of goods through established commercial or aclling agents

Or agencias rogulurbly engaged in selling such goous.

fe

002562
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 91 of 134
017715

Member of Congress Clause,

 

16. No Member of or Delegate to Congress, or Resident.
Commissioner, after his election or appointment, or elther
before or after he has qualified and during his comtinuance,
in office, and no officer, agent, or employee of the Govern-
ment, shali, be admitted to any share or part of this contract
or agreement, or to any benefit to arise thereupon. Nothing,
however, herein contained shal]. be construed to extend to
any incorporated company, where such contract or agreement is
made for the general benefit of such incorporation or com-
pany, as provided in section 116 of the act of Congress approv~-
ed March 4, 1909 (35 Stat., 1109).

Contract binding on Successors and Assigns.

 

if. All of the covenants herein contained shall. inure
to the benefit of and be binding upon the successors and
assigns of the respective parties.
IN WITNESS WHEREOF the parties hereto have executed

this contract on the day and year first above written.

 

THE UNITED STATES OF AMERICA.

by _(Sgad) E. C. FINNEY
Acting Secretary.

 

KLAMATH IRRIGATION DISTRICT

(Seal) By G. W. Offield,
President.

 

Attest: «fa
dhe Ln Wishard,
secretary

002563
 

sea,

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 92 of 134

017716

TOUTS AGREEMENT, made this sixth day of July, LOLS,
by and between the UNEVEN STATMS OF AMERICA, acting for this
purpose by /s/ F.C. Bradley, Assistant te_, the Secretary
of the Interior, hereivarter sty

 

tyled the "Secretary", under
the provisions of the Act of Congress approved Jane Lf, L902
(32 Stat,, 308), known as the Reclamation Act, and. other acts
anendatory thereof ond supplementary thereto, all cf which
are herelnatter referred to as the "Reclamation Law", the
KLAMATES TRRIGATION DISURICLT, a public corporation duly formed
under the laws of the State of Oregon, baving its principal
place of business at Klamath Falls, Klamath County, Oregon
herelnatter etyled the "District", and the KLAMATH WATER USHERS
ASSOCIATION, a privete corperation duly formed under the laws
ce the State of Oregon, hereinafter styled the "Association",

  

WEINSSSETE; That

WHEREAS the Association executed contract with the
United States dated November 6, 1905, whereby the Association
guaranteed to the United States the payments for that part of
the cost of the irrigation work of the Klewath United States
Reciumation Project which should be apportioned by the Seere..
tary to the shareholders of the Assoctation, and it is now
the desire of the said shareholders that the said Association
be dissolved and cooperation with the United States be ecar-
ried on throvgh the District; and

WHEREAS the District desires the discharge of Jiens
against the lauds of the District Cor water charges to the
and that the said charges imay be collected by the District
under the general taxing power of the state laws;

NOW, ‘IEREPORE, in consideration of the covenants
herein contained, it is agreed as follows;

ARTICLE 1. It is understood that the Iyrigable
lands of the District comprise, us regards the existence of
water rights, the following classes:

(a) Lands Yor which water right epplications to
the United States have been made under the Reclamation Law;

(b) Lands which have been covered by so-called stock
subsertptions to the Association, but which subscriptions have
not been consummated by the execution of water right applica- .
tions to the United States;

002564
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 93 of 134
017717

(c) Lands whieh have not been covered by any of the
foregoing forms of instrument but are included within public
notices heretofore isaved by the Secretary pursuant to Section
} of the Reclamation Act; and

(a) Lands which have not heen covered by any of the
sold forms of Instrument, and nre not within the scope of any
public notice yot issued;

(e) Lanis known as the Henley-Ankeny tracts which
are understood to have a pre-existing water right under ho
contracts, which lands will not be covered by public notice and ‘
whose owners are obligated to pey for no part of the cost of
irrigation works heretofore constructed uader the authority
oF the United States,

ABITICLE 2, Nothing in this contract contained or
ia the formation of the District shall. be deemed in any wise
to have abrogated, enlarged or wodificd the said water right
apyoliestions to the United States exvept as herein provided,
Zhe Association agrees that when its affairs and the Liqui-
dation of its liabilities will permit the Lien contained in
the stock subscriptions to the Assuciation will be discharged
of record, The United States agrecs to assent to the release
oP the Lien by the Association, as aforesaid, and to the
discharge of the said corporation from the obligation of the
aforeseid contract, dated November 6, 1905, and to the dis-~
salution of the Association, and to release all liens created
or evidenced by water right applicctions for the payment of
charges cxisting in favor of the United States upon any or
all Jands within said District which are or shall become
subject to assessment and Levy and to the lien cf assessment
and levy of the District, except that nothing herein shall be
econstrucd as releasing or attempting to release the Liens ra- ae
served to the United States in connection with patents or a
water right certificates issucd umder the act of August 9,
LOL@ (37 Stat,, 265). The releuse of Liens as in this ar-
ticle provided shall not, however, be made prior to eonfirma-
tion of this contract, as provided by the Statutcs of Oregon,

 

ARTICLE 3. The District hereby assumes Liability
for and will pay to the United States construction instalments
and operation and maintenance charges for years subsequent
to 1916 the aggregate annual sum due in each year to the
United States from District lands covered by public notices

002565
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 94 of 134
017718

issued pursuant to the Reclamation Law, and also all de-
Linguent construction, operation and maintenaice charges as
shall. then reinsin unpaid, ol delinauent charges as ac.

ae prior to fugust 13, LS1h, shall be payable as part of the
stalments of construction costs payable under the public
notded applicable to the respective tracts of land, Guch de.

linguent charees as averved subsequent to august 13, Low,

shall be paid in one-half as many years as the suid delinquencies
have been accruing against the respective tracts vnless the

years of such delinguency he an odd number, and in such case

the next higher integral number of years than one-helft of the
years of delinguency shall be the period of payment thereof,

 

The sums annually payable shall be divided into two
equal instalments, payable April 20 snd October 20 of each
year, beginning with the year 1919.

The maximum agercgate sum payable to the United Gtates
under this contract, exclusive of operation and maintenance
charges, penalties, and interest, shall. be One Million, Three
Hundred Silaty-three Thousand and Thirty-six Dollars and Twenty-.
six Cents ($1,363,036,26), provided that said maximum sum does
not include any proposed costs for additional drainage, replace~-
ment of perishable structures, or any rights to the Ankeny Canal,
hut covers only amounts expended or authorized to be expended
priar to the date hereof,

No interest on deferred payments shall be paid to the:
United States, but if any of the sums called for by this ar-
tisle shall not be paid on the date when the same shall be-
come due as herein stated a penalty shall. be paid to the United
States at the vate of one pey centum (3%) per month until pay-
nent be made by the District,

ARRICLE 4. There is reserved to the Secretary the
right to make reasonable rules and reguiations and to modify
the same in his discretion, in harmony, however, with this
contract, to the end that the truc intent of the law and of
this contract shall be carried into effect; and the District
agrees to use its powers for the purpose cf carrying out such
miles and regulations and this contract. The Secretary will
not, however, withdraw or modify any public notice heretofore
issued, ‘The proper officials of the District shall have full.
and Pree access tu the project books and officiul records of

 

002566
OT E

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 95 of 134
017719

the United States Reclamation Sorvice relative to the costs
of eoustruction, operation and maintenanee of the works con-
structed or operated by the United States, with the right at
any time durtng office hours to make copies of and from the
same, The representatives of the United States shall have
the same vights in respect to the books and records of the
Distxeiet,

ARTICLE 5. The Secretary will furnish to the Dis-
trict om request, for its information, in advance and ag ear-
ly as practicable, the items preposed to be contained in the
budect Lor Congressional appropriation Yor expenditures in
connection with District lands,

ARTTCIN 6, The United States will continue the
operation and maintenance of the project in aceordance with
existing contracts, rules snd regulations, until otherwise
provided by contract after vote by the electorate of the Dis-
trict, or until the payments required by the Reclamation Law
are made for the major portion of the lands irrigated from the
project works; then in the latter case the management and op-
ation of said works shall pass to the District to be main-
tained at the cost of the District under such rules and regu-
Jations as may be acceptable to the Secretary, pursuant to
Section 6 of the Reclamation Act, unless the management and
control shell. have previously passed to the District under
coutract after vote of the electorate, as in this article
hereinbefore provided, and vnleas provision shell otherwise
have been made by Congress,

ARTICLE TF. The Secretary hereby signifies his ap-
proval of the plans of the District In compliance with the
Act of Congress approved August 11, 1916, entitled "An Act
to promote reclamation of arid lands", and hereby designates
all public lands situated withia the District subject to the
provisions thereof,

ARTICLE 8. Tf the Secretary sholl find any lands
within the District to be temporarily incapable of success-
ful cultivation on account of seepage, or alkaline or other
conditions, he may exempt the District from the payment of
construction or of operation ond maintenance chargea, or both,
for such lands for a specified period or until. further notice,
whereupon the District shall exempt from assessment and levy
the lands so specified during the period named, ALL exist~
ing contracts with landowners and departmental orders for the

 

002567
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 96 of 134
017720

exemption of Lands from charges on account of such conditions
shall, be vespected by the District during the respoetive terms
for whieh the same shali run, Nothing in this article enn-
tained shal deprive the Secretary of discretionary power ar
yegards the «seuption of the Distriet for the payment of
charges for any tract, nor shall the landowners be deemed by
any implication to be relieved from responsibility of ‘liagrov-
ing drainage conditions,

ARTICLE 9, tf the Secretory shall deem any lands
or the District permanently insusceptible of reclamation on ac-
eount of seepage or other eunditicis, he may, in his disexetion,
eontract with the District for the severance of the water rights
from swsh lands and for thcir becoming appurtenant to other
lands within the Pistrict or to lands which by appropriate pro.-
ceedings are broupht within the District, Nothing in this
article contained, however, shall be dcewed to release the
Disteict from its Liability for reimbursement of the reclamation
fund for the cost of the project works, but If transfers of wa-
ter right be made to lands without the District, as in this
article provided, and the United States shall thereby be sat~
isfactorily secured for proportionate reimbursement, the ob-
ligation of the Dietrict shall be reduced to the same extent,

 

ARTICLE 10. The District and the Association cx-
pressly warrant that they have employed no third person to
solicit or obtain this contract in theic behalf, or to cause
or procure the sume to be obtained upon compensation in any
way contingent, in whole or in part, upon such procurement ;
and that they have not paid, or promised or agreed to pay,
to any third person, in consideration of such procurenent,
or in compensation for services in connection therewith,
any brokerage, commission, or percentage upon the amount receiv-
able by them hereunder; and that they have not, in estimating
the contract price demanded by them, included any sum by ress-
op Gf any such brokerage, commission, or percentage; and that
all moneys payable to them hereunder are free from chligation
to any other person for services reudered, or supposed to have
heen vendered, in the procurement of this contract, They
further agree that any breach of this warranty shall constitute
adequate cause for the annulment of this contract by the
United States, and that the United States may retain to its
own use from any sums due or to become due thereunder an amount
equal to any brokerage, commission, or percentage so paid or
agreed to be paid,

 

   

002568
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 97 of 134

ARTICLE 11,

017721

No Membex of or Delegate to Cangress, or

Resident Commissioner, after his election or appointment or
either before or after he has qualified end during his con-
tinuance in office, shall be admitted to any share or part of
this contract or agreement, or to any benefit to arise there-
upon, Nothing, however, herein contained shall be construed
to extend to any incorporated company, where such contract or
agreement is made for the general benefit of such incorpora~-
tion or company, as provided in Section 116 of the Act of
Congress approved March 4, 1909 (35 Stat., 1109),

IN WITNESS WHEREOF the parties hereto have caused
these presents to be duly executed by their respective offi-
eers the day and year first above written,

UNITED STATES OF AMERICA

By /s/ ER. C,. Bradley

 

Assistant to the Secretary or the Interior

(Corporate Seal}
ATTEST:

__Albert E. Elder
secretary

P, 0, Address

Klamath Falls, Oregon.

ATTEST :

__ Ae Le Wiehard
Secretary,
P, 0, Address
Klamath Falis, Oregon.
(Corporate Seal}

Witnesses:

J, B. Bond
KE. V, Hillius

KLAMATS TRRIGATTON DISTRICT

By G. W. Offield
President,

KLAMATH WATER USERS ASSOCLATION

By G. W. Offield
Fresident.

002569
* 3

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 98 of 134
017722

STATE OF OREGON )
} ss.
County of Klamath  }

WIS CERTIFIES that on this 2lst day of August, 1918, before
me, the undersigned, C. C. Hogue, a Notary Public in and for said
County and State, personally appeared the within named G, W.
Offield, President of the Klamath Irrigation District and also of
the Klamath Water Users Association, and Albert EB, Elder, Secretary
of the Klamath {rrigation District, and A, L. Wishard, Secretary of
the Klamath Water Users Association, corporations, and they being
known to me to be such officers and the Identical persons described
in end who executed the within instrument for and on behalf of said
corporations, and sald eorporations being known to me to be the
identical corporations for and on whose behalf the said Instrument
wag executed, and said G. W. Offield, President, and Albert E,
Elder and A, L. Wishard, Secretaries, respectively of the afore-~
mentioned corporations, did then and there acknowledge to me that
they did as such officers as in this certificate described execute
the sald instrument as and for the act and deed of said corpora-
tions in whose names and behalf they executed said instrument,
and affixed thereto the corporate seals of sald corporations,
under authority in them vested by the Board of Directors of the

said respective corporations,

WITNESS my hand and Notarial seal the day and year last

aforesaid.
C. C, Hogue {NOTARTAL SEAL)

 

ao

My commission expires April 22, 1921
Notary Public for Oregon

002570
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 99 of 134 002571
017723

R. 0. Deatt 12/20-1961
Rav, W. G. 3-29-62

Contract No.
14 -OG- 200. 5784
Amenduhory

I UNTVED STRATES
DE PARTHENT OF THE INTERIOR
2 BUREAU OF RECLAMATION
Klawath Beoject, Ovregon-Galifumia

 

 

5 THIS CONTRACT AMENDMENT, wade this #2! day of AVEI Sy

6 19 62, in pursuance genarally of the Act of Jume 17, 1902 (32 Stat, 388),
/ avd acts amendatory thereof or supplementary thereto, all collectively

8 hereinafter referred to as the Federal reclamation Laws, betwean THE

9 UNITED STATES OF AMERICA, hereinafter referred to as the linited States,

LG and KLAMATH IBRIGATION DISTRICT, hereinafter referred to as the Bistrict,

st
Came
See

i a political subdivision of the Skate of Oregon, duly organized, existing,

Le and acting pursuant to the Laws thereof, with its principal place af

 

L3 business in Klamath County, Oregon,
a4 WETNESSETEH, Thai. ;
15 WHEREAS, the United Stutes and the District, acting pursuant to

Lo the Federal reclamation Laws aud the laws of the State of Oreepon, have
o> a

 

ad previously entered into aad subseduentiy amended a contract dated

4.8 July 6, L918, providing for the repayment of the costs of construction
49 of certain Rlamath Project Works which benefit the Districen; and

20) WHEREAS, the United States and the District have also entered
24 inte an smendatory contract, No, if 06-4200-3784, dated Neuvembor 29, 1954,
ae heceinatter called the Operations Contract, pursuant to which respensi-

23 bility for the care, operation, aud maintenance of cartain of the Klamath
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 100 of 134 002572

10

LL
12
13
14
15
16
17
18
19
20
al
22
23

24

25

017724

Project Works serving the District, hereinafter referred to as
"Transferred Worka", was tranaferred to the District; and
WHEREAS, the United States and the Klamath Basin
Improvement District, a public corporation of the State of Oregon,
hereinafter referred to as RBIN, have entered into a contract dated
Aprii 25 = _, 1962 , hereinafter referred to as the
Klamath Project Extensions Gunteme, which provides for the furnish-
ing of surplue Klamath Project water for KBID lands and for a lesan
for the construction of facilities, hereinafter referred to as
Project Works, including the enlargement, extension, oz other
modification of certain of the Transferred Works, required for the
delivery of such water; and
WHEREAS, the District desires that the Transferred Works be se
modified and that the Additional Works (as defined in the contract
referred to above) to be constructed by KBID be integrated with the
Transferred Works and operated and maintained by the District under
the Operations Contract; and
WHEREAS, the District and KBID have etitered ints a contract
dated ___ April 25 » 1962, wherein, among other things,
the District agreed to care for, operate, and maintain the Project Works;
NOW, THEREFOHE, in consideration of the mutual and dependent
covenants herein contained it is agreed by the parties as follows:
1. The District will grant to KBID such temporary possession

and control of Transferred Works as ia necessary to enable their

2
se

 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 101 of 134 002573

19
M1.
12
13
L4
15
16
Ll?
La
19
20
al
22
a3

24

017725

madificatien in accordance with the terms of the Klamath Project
Extensions Contract, Notwithstanding such grant, the Dletrict ahali
remain responsible for the care, operation, and maintenance of such
Sram tesred Works under the terma and conditions provided in the
Operations Contract.

2. Obligations of KBID stated in the Klamath Project Extensions
Contract with reepect to care, operation, and maintenance of Project
Works are to be performed by the District. Upon completion of con-
struction of the Project Works the District will accept the transfer
thereof for operation and maintenance and thereafter will care for,
operate, and maintain them as Transferred Works on the texms and con-
ditions provided in the Operations Contract. The Project Works shall
be Transferred Works and transferred property within the meaning of
Articles 7 and 10, subdivision (c) of Article 13 and Article 21 of
the Operations Contract.

3. The Klamath Project Extensions Contract is a contract within
the meaning of subdivision (c) of Article 13 of the Operations Contract
and the District will carry out to the aatisfaction of the Secretary of
the Interior the obligations imposed therein upon the United States
insefar as they pertain te the carriage and delivexy of surplus Klamath
Project water,

4. Article 36 of the Operations Contract is hereby amended to

read ag follows:
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 102 of 134 002574

 

017726
L "36, Im connection with the performance of work
2 under this contract, the District agrees as follows:
3 "“Ca) The District will not discriminate
4 against any employee or applicant for employment
5 because of race, creed, color, or national origin,
6 The District will take affirmative action to ensure
7 that applicants are employed, and that employees are
§ treated during employment, without regard to their
$ rece, creed, color, ox national origin, Such action
| LO shall include, but not be limited to, the following:
Ll employment, upgrading, demotion or transfer; recruit-
: 12 ment or recruitment advertising; layoff or termination;
| 43 rates of pay er other forms of compensation; and selection
14 for training, including apprenticeship. The District
: 15 agrees to post in conspicuous places, available to employees
| 16 and applicants for employment, notices to be provided by the
V7 Contracting Officer setting forth the provisions of this
18 nondiscrimfiuation clause,
19 “(b) The District will, in all solicitations or
20) advertisements for employees placed by or on behalf of the
21 District, state that all qualified applicants will receive
22 consideration for employment without regard to race, creed,
23 coler, or national origin.
24

25 4
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 103 of 134 002575
017727

 

1 "(o)}) he Dieteder will seed to each labor uaion
2 or representative of workera with which it has a collective
3 bavgalminug agreemoant or other contract ox understandiag, a
& notice, to be provided by the Contracting Officar, advising
5 the said Labor union ox workers! representative of the
DLletxiet’s commitments under this section, and shall post
é coples of the notice in conaplcucus places available te
8 employees and applicanta Lor eop Loymant ,
9 "(d) The District will comply with all provisions
10 of Executive Order No. 10925 o£ March 6, 1961, aod of the
AA rules, regulations, aad relevant orders of the President's
M2 Comalttiee on Equal Eaployment Opportunity created thereby,
‘ 13 "“(e) The District will furnieh all imftoumeatdon aud
14 reports required by Executive Order No, 10925 of March 6,
LS L961, and by the cules, regulations, and orders of the sald
16 Committee, ox purauent thereto, and will permit accesa ta
i? ite books, vacords, and accounts by the Contracting Officer
La and the Comalttee for purposes of investigation to ascertadia
he) com iiance with such rules, regulations, and orders,
20 "(#) a the event: of the District’s noncompliance
23 with the nondiscrimimation clauses of this contract or with
ae any of the sala rules, regulations, or orders, this contract
23 may be cancelled im whole or in part and the District may be
2h declared Jmeligtbie for furthex government contracts ta
as
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 104 of 134 002576

 

 

017728

l accordance with procedures authorized in Executive Order No,

2 10925 of March 6, 1961, and euch other sanctions may be imposed
3 and remedies invoked as provided in the said Executive Order ox
4 by tule, regulation, or order of the President's Committee ow

5 Equal Kaployment Opportunity, or as otherwise provided by Law.

vn 6 "(g) The Bietrict will include the provisions of
. 7 the foregoing subdivisions (a) through (£) of thie article in

& every subcontract or purchsee order unless exempted by rules,

@ regulations, or ordere of the President's Committee on Equal
10 Ruployment Opportunity issued pursuant to’ section 303 of
Ll Executive Order Wo. 10925 of March 6, 1961, so that such provi-
12 aiona will be binding upon aach subcontractor or vendor, The
43 bietcict wilh take such action with reaapect to any subcontract
14 or purchase erder ag the Contracting Officer may direct am a

15 means Of enforcing such provieaions, including sanctions for
16 noncompliance: Provided, however, That in the event the
M7 District becomes involved in, or le threatened with, litigation
18 with a ombcontractor oc vendor as & result of such direction by
49 the Contracting Officer, the Diatrict may request the United
20 » States to enter into such Litigetion to protect the intaresta
21 of the Umitad States,”
22
23

2h

25
 

 

 

15

16

i?

1a

19

20

al

22

24

25

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 105 of 134 002577

017729

5. Except as herein modified the Operations Contract shall be

and remain in full force and effect aa originally written and executed,

IN WITNESS WHEREOF, the parties hereto have executed this

contract ag of the day and year firat above written.

Approved as to Legal
Form and Sufficiency

/s/ H. T. Moss

Attorney
Department: of Interior

(SEAL) Affixed

ATTEST :

fa/ John L, Stewart Jr.
Secretary

THE UNITED STATES OF AMERICA

1

By_/s/ H P Dugan _
Regional Director, Region 2
Bureau of Reclamation

 

KLAMATH IRRIGATION DISTRICT

By /s/ J. Ro Ratliff
President
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 106 of 134 “002578
017730

COPY :em

=
im
ivr

OLUTION

RESOLVED, that proposed amendatory contract RO, Draft
12/26/1961, Rev. W.0, 3/29/62, between the United States
of America and the Klamath Irrigation District, be and the
same is hereby approved and the President and Secretary be

and they hereby are authorized to execute the same,

I, John L, Stewart, Jr,, hereby certify that the foregoing
is a full, true and correct copy of the Resolution duly adopted
by the Board of Directors of the Klamath Irrigation District at
a special meeting held April 25, 1962, with three of the three

directors being present and voting.

/s/ John L. Stewart, Jr.

John L. Stewart, Jr., Secretary

SEAL AFFIXED
hg: -

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 107 of 134

UNTTED STATES
DEPARIMENT OF THE INTERIOR
BUREAU OF RECLAMATTON

Klamath Project, Oregon-California

Cantract No.

1/-29-Ss¢

AMENDATORY CONTRACT BETWEEN THE UNITED STATES OF AMERICA

AND THE KLAMATH IRRIGATION DISTRICT

Avtiole
No. Title
Preamb Le
Explanatory Recitals
1 Definitions
2 Scope of Contract
4g Indebtedness of District
h Transferred Works Turned Over to District
§ Selection and Transfer of Property
6 Operation and Maintenance of Transferred Works
7 Keeping Traneferred Works in Repair
8 Inetallation and Maintenance of Measuring
Devices and Reporting of Data
9 Crop Census
10 Inspection of Transferred Property
‘LL Inspection of Books and Records
L2 Operation and Maintenance of Reserved Works
13 Delivery of Water Supply and Assumption by
District of Outstanding Contract Obligations
of the United States
4 Delivery of Water to Tule Lake Lands
15 Water for Lends in Kliemath Falls, Malin end
Merril
16 Charges to be Paid by the District
17 General Obligations of the District
18 District to Use All Powers to Collect Charges
19 Water Rental Agreementa
20 Refusal of Water to District in Case of Default
21 Resumption of Management and Control in Event,
of Defauit
22 Penalty for Delinquency
23 Excesa-Land Provisions
eh Reserve Fund
25 United States Held Harmiess
26 United States Not Lisble for Water Shortage
27 Uncentrollable Forces

Page No.

Pons wee

_—
_

mn nAw

WSO Cocos

13

15
15

19
19
20

20
23
2h
2h
26
26
26

002579
Case 3:19-cv-04405-WHO Document 453

Article

TMtie

Waste, Seepage and Return Flow

Assurance Relating to Validity of Contract

Notices

Changes in District Organization

Selection of Manager or Superintendent

Adjustment of Disputes

Righte Reserved under Section 3737, Revised
Statutes

Termination of Contract: ;

Discrimination Against Employees or Applicants
for Fmployment Prohibited

Officials Not to Benefit

Assignment Limited--Successors and Assigne
Obiigated

Page No,

27
27
28
28
28

30
30

31
31

3h

Filed 02/21/20 Page 108 of 134

017732

i.

002580
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 109 of 134
017733

DS A! da
Gul i) ue qe ) wie PY ;
THE BOARD OF SUPERVISORS of the Napa County Flood

Control and Water Conservation District met Tuesday, April
2h, 1962, at Ten Oclock A. M.

Present: N., D. Clark, Chairman
Supervisors Howard H. Dickenson
Julius Calocena, Jr,

Absent: Supervisors Gordon Eby
Andrew G. Fagiani

Upon motion of Supervisor Dickenson, seconded by

Supervisor Calocca, a contract with the Department of the

 

Interior and the Napa County Flood Control and Water
Conservation District, for the purchase of water from
March 1, 1962, through Pebruary 28, 1963, at a cost of
$15.00 per acre foot, is approved, and the Chairman and

Clerk authorized to execute the same.

 

oh, AYES: Dickenson, Caiocca and Clark :
<> NOES: None Pe
ABSENT: Eby and Fagiani Ff

apcery core
axncor &

9

IMGT RUMENT IGA o
t

1 : sa Fitts oF peak
=a is ri ao aital, Ga FILTE IM fttis oa
yy
925 1962.2.
ATiaST ...- oy. Mad ,
Ct. SHIPEY.. — — =
~ dang a’ z aes "het bo ae . i

 
   
  

OouNTyT Ga, «RS

oF Bue phases \
CALIF OANIA
; f fi ¢

002581
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 110 of 134
017734

CONTAST RO.

Regional Office Draft B-—L-Sh
(Revised W. 0. 9-9«5h)
Approved W. 0. 9-17-54
UNTTED STATES
DEPARTWENT OF THE TITER TOR
BUREAU OF RECLAMATTON
Klamath Project, Oregon-Californla

  

AMENDATORY CONTRACT BETWEEN THE UNITED St
AND THE KTAMAPH TRA TGAT ION. “sini RUC

Ret SEE ema

 

THIS AMENDATORY CONTRACT, made this 27!) day oP novemiey y

 

Ooh y betwoen THE UNTIED STATES OF AMERICA, hereinafter called the
Volted States, acting through the Secretary of the Interior, pursuant to
the federal reclemation lawa, and the KLAMATH TRRIGATION DISTRICT,
organized and existing undex and by virtue of the laws of the State of
Oregon, hereinafter called the Districts

WITNESSETH, THAT:

SXPLANATORY RECITALS

 

WHEREAS, under authority of the Federal reclawation lewa the
United States has constructed and continues to construct the irrigation
project in the Stetesg of Oregon amd Californiu, known os the amath
Peoject, consisting of facilities for storiag water in Upper Kiemath
Lake and Gerber Reservoir In Oregon, and Clear Loke Reservoir in me
California, together with works for delivering irrigation water therefrom
to areas where 1b may be beneficially used; and

WHEREAS, the United Stutes and the District, acting pursuant
to the Federal reclamation laws and the laws of the State of Oregon, heave
previously entered into « contract deted July 6, 1916, as amended and
supplemented by contracts dated June 20, 1920, April 10, 1922, dune 25,
1927, Novenber 24, 1928, April )1, 1938, and dune 2, 1950, for the repay~

ment of the costs of construction of certain of the Project works; and

002582
&

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 111 of 134
017735

WHEREAS, the Dietrict ie obligeted, among other things, to
repay to the United Staten that part of the expenditures made by the
United States Jn the construction of the Praject which 1s properly
allocuble to the District; and 4

WHEREAS, the District, os the duly authorized representative

of the water users within its geographic boundaries, desires to enter

 

into an emendatory contract with the United States, which would provide
for the District to take over the operation and maintenance of certain
of the Project worka;

NOW, THEREFORE, in consideration of the mutual and dependent

covenants and stipulations herein contained, it is mutually agreed

ee
f
li
b.

between the parties hereto as followa:

 

lL. The following terme, whenever used in this contract, shall

have the following respective meanings:

(a} "District" shall mean the Klemoth Irrigation Dietrict,
except where Indicated otherwise.

(>) "Secretary" shall mean the Secretary of the Interiox
ox hia duly suthorized representative.

{c) "Federal reclamation laws" shall mean the Act of June 17,
1902 (32 Stat, 388), and all acte amendatory thereof or supplementary
thereto.

{a} "Reserved works" shell. mean all Project works located

outside the District bounisries but within Klamath County, Oregon, and

rt!

002583
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 112 of 134
017736

Siskiyou and Modoc Counties, California, which contribute to the irriga-
tion, drainage or flood protection of the District lands but will continue
to be opereted and maintained by the United States or by some agency
other than the District, under contract with the United States, plus the
following works located wholly or partly within the District;
(i) The entire "J" Canal and distribution system, including
the headworks and Lower Lost River Diversion Dam.
(ii) All buildings at the Project headquarters, except
those which may be transferred to toe District under provisions
of Article L(e) of this contract.
(141) Lost River Diversion Dam and the Lost River Diversion
Channel, including all appurtenant: control works.
(iv) The Project telephone system.
(v) Link River Dam.
{vi} Enterprise Hydroelectric Piant.
{e) “Sransferred works” shall mean all of the irrigetion
works set forth in Article 4 and such other irrigation works constructed
by the United States for the irrigation of the lands located within the
geographic boundaries of the District which upon agreement between the
United Stetes Bureau of Reclamation and the District may hereafter be
transferred to the Diatrict for operation and maintenance,
(f) "Operation and maintenance costs" shall mean all costs
properly chargeable to operation and maintenance of the works in reference

to which the term is used, including, without iimitation by reason of

002584
é

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 113 of 134
017737

this enumeration, the costs of replacements and betterments of such works
or any part thereof.

2. ‘this contract supplements the previous contracts enumerated
herein between the United States and the Diatrict. All provisions of
such contracts not in conflict with this contract shall remain in full
force and effect,

INDEBTEDNESS OF DISTRICT

3. The construction cost obligation of the District to the United
Stetes as established by previous contracts, or as gaid contracts may
hereafter he amended, is not sffected by this contract.

TRANSFERRED WORKS TURNED OVER TO DISTRICT

4, Effective January 1, 1955, there is transferred to the District ‘.
for care snd operation and maintenance the real and personel property
listed below, tsed or useful for operative purposes af the Klamath
Project, subject to the provisions of Article 5. Title to said property
shall remain jn the United States except as provided In Article 5.

{a) The entire Mein or "A" Canal, end the “B", "C", "D",
“Ee”, "F“ and "G" Canals, including the "C-G Cutorf," (but exeluding
the Enterprise Hydroelectric Plant) and ell their related distribution
systems ;

(b) ‘he entire drainage system within the District, including

the Melhase-Ryano drainage pumping plant and the "J" Canal North Side

002585
' Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 114 of 134
: 017738

Parallel Drain and drainage works constructed pursuant to the agreement
of November 24, 1928, as set forth in said agreement;

(c) ALL structures used in connection with the above canals,
distribution and drainage works ;

(a) The Adems and Miller Hill Pumping Plants;

(e) The residences, outbuildings, shops, warehouses, and
office buildings designated by the District pursuant to the procedure
set forth in Article 5 hereof;

(f) All equipment, records and supplies used in connection
with the operation and maintenance of the transferred works which the
United States desires to transfer with said works and which the District
&2 designates pursuant to the procedure set forth in Article 5 hereof.

7 SELECTION AND TRANSFER OF PROPERTY

5. Prior to the time that the transferred works are turned over
to the District for care and operation and maintenance as provided in
Article 4 hereof, the Board of Directors of the District shell determine
which, if any, it desires of the Klamath Project residences, outbuildings,
shops, offices, warehouses, or other structures to be used in connection
with the operation of the District but which are not integral parts of
the irrigation and drainage systems, and what equipment, recorde and
supplies it wishes to accept, pursuant to Article 4 hereof, Upon making
such determination, the Board shall submit to the Secretary a List

of those structures, equipment, records end supplies, whereupon such

002586
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 115 of 134
017739

jist shall be eppended to and become part of this contract. Upon the
transfer to the District of the operation and maintenance of the works
as provided in Article 4, the items on said list shall be transferred
to the District for use in connection with the care and operation and
maintenance of said transferred works. Whenever, ana to the extent,
authorized by law, title to said structures, equipment, records and
supplies shall be vested in the District.

OPERATION AND MAINTENANCE OF TRANSFERRED WORKS

 

6, ‘The District accepts the care, operation, and maintenance of
the transferred worke and will care for, operate, and maintain the
transferred works and deliver water therefrom in full compliance with
the Federal reclamation laws as they now exist or hereafter may be
amended, the regulations of the Secretary now in force or hereafter
promulgated, and the terms of this contract and eny cther contract in
force affecting the transferred works.

KEEPING TRANSFERRED WORKS TN REPAIR

7. (a) No substantial change in any of the transferred works
shall be made by the District without first obtaining the written
consent of the Secretary.

(b) The District shall promptly make any and 2l1 repairs to
the transferred works which, in the opinion of the Secretary, are neces~
sary for their proper preservation in as good condition as they were on

the effective date of this contract.

002587
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 116 of 134
017740

(c) Im case of neglect or failure of the District for a
period of one (1) year to make such repaira, the United States may, at
the option of the Seercteuy, tuke back the care, operativa and matnte-
nance of the transferred works as provided in Aeticle 22, hereof, or may
feuse suiteble cepairs to be made and charge the cost thereon’ to the

District, which charge the Distvict shall pay as provided in Article 16.

 

a

(4) In event of major dinaster to, or failure of, the
transferred works, or any part thereof, which resulta in damage of such
severity or magnitude that immediate repairs to the transferred works
are imperative, in the opinion of the Secretary, to protect sgainst
substantial hazard to life or property, and the District is then

unable or unwilliog to pramptly eceomplish such repairs, the United

 

States may, at the option of the Secretary, Immediately take and
temporarily retain possession of the transferred works for such time

as may be necessary to protect life and property ond to prevent further
damage to the transferred works, The District shall pay to the United
States, as provided in Article 16, the cost of any emergency repairs
nade during such period of temporary possession by the United Staten,

INSTALLATION AND MATNIENANCE OF MEASURING URVUCES
Th

 

8. The District shall, at tts expense, and in a meaner satisfac-
tory to the Secretary, maintela all water measuring and controlling
devices and gages as have been constructed or tastalled by the United

States or by the District in eoaneetion with the transferred works,

002588
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 117 of 134
017741

collect the data from such devices and gages, and furnish the United
States with written reports of such data. If the District at any time
fails to do sa, the United States may replace or repair such devicee
and collect guch date at the expense of the Dietrict, which charge the
District shall pay in accordance with Article 16.

CROP CENSUS

ra gre

 

9. The District shall, at its om expense, keep a reasonably
accurate record of all crops raised, including agricultural and live~
stock preducts produced on District lands, and furnish the Secretary
on or before December 31 of each year a crop report, including the
aforesaid data, in a form prescribed by the Secretary.

INSPECTION OF TRANSFERRED FROPERTY

LO. The Secretary shall cause to be made from time to time a
veafnonable inspection of the transferred property to ascertain whether
the terms of this contract are being satisfactorily executed by the
District. Such inspection may include examinations of the transferred
property and of the books, records, and papers of the District, together
with examinations In the office of the District of all contracts, pepers,
pleos, records and programs connected with the transferred property.
The actual expense of such inspection as found by the Secretary shall
be paid by the District to the United States as provided in Article 16,
provided that the maximum coat for which the District shall be obli-
gated for such inspection shall not exceed fifteen (15) man-days within

any period of three (3) consecutive years, plus setual travel snd per

002589
es

1

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 118 of 134

017742

diem expenses. The foregoing limitation shall not apply to inspections
reasonably necessary to assure that repaire required pursuant to
Article 7 have been satisfactorily completed. ALi inepections shail
be held to the minimum necessary to protect the interests of the United
States.
INSPECTION OF BOOKS AND RECORDS

Ll. Subject to appliceble Federal laws and regulations, the proper
officers or agents of the Diatrict shall heve full and tree access at
all, reasonable times to the Project account books and official records
of the Bureau of Reclamation, insofar as the same pertain to the matters

and things provided for in this contract, relating to the construction,

acquisition, care, operation and maintenance of the transferred property,

the status of Individual eccounta and the sccount of the District, and
payments of operation and maintenance and construction charges, with the
right at auy time during office hours to make coplee thereof, and the
proper representative of the United States shall heve similer rights in
respect to the account books and records of the District.
OPERATION AND MAINTENANCE OF RESERVED WORKS

12. The reserved works shall be opersted and maintained by the
United. States or by some other agency under contract with the United
States. The District will pay to the United States its appropriate
share of the cost of operating and maintaining the reserved worke as

provided in Article 16.

002590
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 119 of 134
017743

DELIVERY OF WATER SUPPLY AND ASSUMPTTON BY DISTRICT OF

OUTSTANDING GONLRACT OBLIGATIONS OF iN ONT LED “Baal ES

 

14. (s) The District shall take the weter supply for the lands
within the limits of the inNetrich, as the semé are now or herearter
defined, to be served by or through the trennferred works, at the head-

works of the main canal and other delivery Lorations now In existence

 

or that may be eoastructed in the future, and shall distribute the i"
same to the water users entitled thereto.
(b) ‘The District hereby ageumes end agrees to carry out,
during the term of this coutrast, to the satisfaction of the Secretary,
all the obligetiona imposed upon the United States by the contracts

listed on Exhibit "A", or any umendments or supplements thereto,

 

appended to and made a pert of this contract, for the carriage and
delivery of water, in force as of the effective date of this agreement,
lasofar os baid contracts relate to the delivery ani corrlage of
ivrigeation and drainage water through the trancfe red works.

(c) Upon execution by the United States of future water
tight contracts providing for carriage end delivery of Lerigation and Lod
drainage water through the transferred works to gerve the landea of
the Pumping Uivisioa of the Klamath Praject, or to serve the Janda of
individual water users which are outside the Distrlet but so located
that they can be served through the transferred. works, the Distries
shall be notified thereof by the Secretary and the District shail

thereupon assume the obligetion of carriage and delivery therounder the

10

002591
 

New

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 120 of 134
017744

same a8 if seid contracts bad been in existence at the time of execution
hereof: Provided, however, Theat further coutructs shall not be centered
into by the United States for carriage or delivery of irrigation water
through the transferred works which will require additions to or

enlargements of the same unless the expenae of seid additions or

enlargements is borne by the Undted States or by the cottractors.

 

(a) During the life of thic agreement the District shell
be entitled to collect and retain for ite owa use, but the United States
ggsumes no responsibility whatever for the payment or collection thereof,
all revenues payable to the United States under the hereluabove mentioned
contracts as annual operation and maintenance charges. The District
shall have the right to withhold delivery of water to any contractor
that fnils to pay such charged Jn the amounts and at the time provided
iu its contract with the United States, All other previsions of said
contracts shal] remain unaffected hereby. The District shall not be
vesponsible for colleetion of any revenues due the United States under
said contracts which became due and payable before the effective date
of this contract,
(ec) The District shall deliver wuter to District lands at
the points the Unlted States is now delivering water. For lands outside
the District bounderics, and served through the transferred works, water
bhall be delivered dn the quantities, at the times and at the points of

diivergion from the transferred works os required from time to time by

002592
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 121 of 134
017745

contractors that have executed contracts with the United States in such
manner as to mest obligations which the United States has assumed uncer
fald cantracts, Respongibilities of the District fcr delivery of water
outeide its boundaries shall be limited to the contracts listed on
mxhibit "A" hereto and such other contracts as the United States may
henceforth execute with others for delivery cf water through the
transferred works, provided that the terms of such future contracts
with others are not contrary to any of the terms of this contract.

(¢} The District agrees that it will make no water deliveries
under contracts mentioned in this article at times when notified by
the Secretary that the contracting parties are not entitled to the
delivery of irrigation water because of nonpayment of charges due the
United States, or for other reasons.

(@) Within thirty (30) days efter the effective date of this
contract, the United States shall furnish to the District an itemized
atatement showing the status of fund accounts with the United States
for the District, and for other contractors that receive water through
the transferred works, and the status of stores und equipment accounts
with the United States for the District. This statement will include
the following items:

(1) Unexpended balances of funds advanced for operation
and maintenance work, itemized by each contractor.
(ii) Book value of unused materials and supplies purchased

with advanced funds.

002593
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 122 of 134
017746

(iii) tmdepreciated value (book value at date of transfer)
of equipment purchased with advanced funds.

Tf a credit balance exists in the fund account of the District, the
amount of Buch balance will be refunded in accordance with Article 2),
If a credit balance exists in the fund account of any other comtractor ,
the United Stetes will retain that balance on its books to be anviied
agalust the next succeeding payment or peyments becoming due on
obligations of the Klamath Irrigation District to the United States.
im consideration of the total of all such credits being allowed the
District, the District will Ukewise allow corresponding credits to
the other cauntractors on its eubsequent billings to those respective
contractors, If a debit balance exists in the account of the District
with the United States, the District shall pay to the United Stahes the
amount due on its own aecount within ninety (90) days after receipt of
statement. Vobit balances existing in the accourts of other contractors
will be collected by the United States.

DELIVERY OF WATER TO TULE LAK LANDS

 

Le, (a) The United States retains for ase in irrigating non-
district lands, and will continue to maintain and operate, or will
contract with another agency to madsrtada and operate, (1) the diversion
dam and appurtenant works on Tost River at the heading of the "J" Canal,
agi (2) the "J" Canal, and the Froject buildings at the headworks

thercof, and loterals leading therefrom, and (3) the dreinage system

002594
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 123 of 134
017747

thes
ws

below the "J" Canal as show on map entitled Exhibit "B" which is.
appended to and-made a part of this contract. The United States, ar
another agency aeting under contract for the United States, will
deliver irrigation water to the Yule Lake lunds within the boundaries

of the Klamath Irrigation District served by the seid "J" Canal,

Lateral aud drainage systema, ‘The United States will charge the

 

District annually for such service the amount per acre that is charged
the Tule lake lands in California served from the "J" Canal. for
operation and maintenance, to be paid to the United States in the

manner stated in Article 16 hereof.

4
bo
bs
{

(b) The District shall woaintain end operate for the United

 

States the irrigation and drainage works serving lands lylug between

 

the "D" and "J" Canals and above the "ND" Canal in California, as shown
oa map entiticd Exhibit "B", and will deliver irrigation water through
the "D" Canal to such of those lands in California served from the "Dd"
Canal, as may be designated by the Secretary. For gravity delivery of

water to lands which were served by the United States prior to the

 

effective date of this contract, the District shall charge the United
States wunually the amount per acre of Jand irrigated that is charged
to jands within the District in the State of Oregon for operation and
maintenance, and the United States will credit said amount to the
District annually upon any payments due hereunder, as provided in

Article 16, For future delivery of water to additional Jands nov

ae

002595
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 124 of 134
017748

previously served, the District shall charge such amount pes acre as

may be ageeed upon by fuwhure supplement to this contract.

 

=

 

WATER FOR LANDS GN IKLAMATH FALLS, MALIN AND MEBRIL,

15, Whe District shall deliver for use on nom-district lands
within or adjacent to the District, including but not limited to those
within or wear the corporate Limits of the towns of Kiameth FPalis, Malin,
and Merril, the water supply which said Janda are entitled to raceive
wader oxisting water rental eonbracts, under water right applications
ax various Individuals, end under public nutices issued by the
Secretary, as listed in Exhibit “C" attached to and made a part hereof,
or under future publie notices issued by the Secretary, The District
shell likewise deliver weter to any of said lands which may hereafter
contract with the United States for a water supply. Water shall be
delivered at the respective points where now received, or as moy be
agreed upon between the District and such water users. The District
shall be enbitled te collect and retain for ite own use all revenues
payable for such deliveries, in the same manner as for deliveries to
other contractors under the provisions of Article 13 hereof and shall
be entitled to withhold delivery of water If charges are not paid when
CLUR

CHARGES 10 BE FAID BY THE DISTRICT

 

16, (a) On or before February 1 of each calendar year during the
term of this contract, the United GStetes shall furnish to the District an

itemized estimate of all cuuts expected to he Ineurred by the United

002596
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 125 of 134
017749

Stater under th: provisions of this contrect during thet calender year

which are properly chargeable to the District and a statement of the
adifferences bebween estimated and actual costs for the previous calendar
year, with apvropriate charges ov creaits to adjust the previous year's
estimate to the tote? of actual costs for that previous year. ‘Che
District shail pay to the United Statea the total ot such estimated
costs For the current calendar year, as adjusted by the reeoucliatioa
oF actual and ostimated costs for the previous calendar year, within sixty
(60) days after receipt of said estimate end statement. “ach such annua
estimate and statenent shall list separately the followlag types of costs:
(1) The estimated annuel general expense, as determined by
the Secretary, to be incurred by the United States and apportioned
to the Main and Pumping Divisions of the Klamath Project. This
estimate shall be itemized by offies and by activity but shall not
tuiclude the costs itemized under other subdivisions of thie article.
Such costa shall not exceed Five Thousand Dollars ($5,000) per yerr
during the first S-yeur period following the transfer of operation
and maintenance to the District. At the end of said 5-year period.
and at the end of other appropriate periods throughout the remainder
of the term uf this contract the Secretary shall analyze the ser-
vices required to be performed by the United States, and upon the
basis of such analysis will establish e similar Limit of expendi-
ture for each such period in the Light of the then general cost

index.

002597
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 126 of 134
017750

Cia} Metdmated aumiel costs of any bookkeuping, uccountlag,
ongincer ing, degel, drafting, clerieal or other teehaical or
administravéve gerviees which the Digteiet has speolficathy
vequesled from the United Stetes in writing, or which ave furadshed
by the United States pursuant to sowie iantunl ugrecmont in writing,
which costes shali bu itemisged tor each type of service,

(ili) An equiteble proportion of the ceatimated annual. coste
of operating and maintaining the reserved works, cxcepe Por ‘the
eharves provided in subdivision (vii) hereof, as determined by
the Seuretary, The evtinate for these coute shail show the basis
on which total coste for operating und maintaining the reserved
works ert allocated bebwoon bhe Distriet and other arencles.

(iv) Estimated cost of repairs ta the transferred works,
if any, exvected to be made by the thiited States under the pro.
visions of Article ‘f hereof,

(v} Esttmated cost of iastullations, repairs, or mataicuames
by the United States of meusuring snd controlling devices and wages,
and collection of data, if any. expectcd to be perfomncd by the
United Starten vader the provisions of Artigl: 8 hereof,

(vi} Estimated cont of ich ansperbione experted te te per:
Commed ly the Uaited States wader the provisions of Arbieto 10 hereof.

(vii) Kotimated water remteal clurges or estimated costs of
operation wid matiobennmce for lands within the District supplied
with weter from the "I" Canal, in accordonce with the provisions

of Arkicle W hereof,

002598
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 127 of 134
017751

(pb) fhe District shall pay the United States any actual costs
in excess of the previous year's estimate for work performed or services
furnished by the Untted Stetes during thet calendar year under provisiona
gP this contract, itemized by cach of the preending subdivisions (4)
through (vit) of this artiche.

(ce) ‘the District shall be credited for any amounts by which

  

the actual costs of work performed oy services furnished by the United

States during the previous calendar year under provisions of this

eootract were less than the amounta for such work shown in the previous

year's estimate, itemized by subdivisions (1) through (vil) of this
article

(4) The Miatrict shall be credited for operation and mainte-

 

nance charge due the District on landa in California served from the
"D" Conal by the District, in accordance with Article ik hereof.
GENERAL OBLIGATEONS OF THE DUSTRICT

if. The obligations of the District under this sontract shall be
conpidered general repayment obligations and the District agrees ty pay
to the United States such obligations according to the terms stated in
this contract, notwithstanding the individual default in payment by any
oF the individual water users of assessments or other charges. Note
withstanding any provisions of this contract, the United States reserves
the right to pursue any and 611 remedies which it may have agaiust the
Distriet for defeult in any payment due woder the terms of this contract
or under the terms of any contract which the District may huve with the

United States.

18
002599
 

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 128 of 134
017752

DISWICT TO USB ALL POWBES ‘10 COLLECT CRARGES

 

 

18 (o) The District aprees that it will cuuse to be made und
collected all necessary assessments and charges to cover costs apportioned
to it and will use all the authority and resources of the District
including, without Limitation by reason of this eouweration, Its taxing
power, the power to create Liens in connection with its taxing power,
and the power toa withhold delivery of water, te mect the obligations of
the District to the United States under this contract in full on ox
before the day such payments hecome due, and to meet the District's
other obligations under this contract. The District Is hereby granted
the power to withhold delivery of water from any water users receiving
water from the trausferred works vhase payments to the District are dn
OEreCaArS a

(ob) The District shall make each year a reasonable estimate
of probable delinguencles in collections bused oa past expertence, and.
shall levy assessments or other charges sufficiently large against the
lands in the District to meet the requirements stated in (a) of this
article, notwithstanding any Individual. delinquency which may occur in
the payment to the District of any Dietrict asscssments, or otber charges,
WATER RENWAL ARERMENES

19. The District may enter into water rental agreements, in a

  

form approved by the Secretary, providing for the delivery of water

a ee

freon the transferred works to water users other than those holding watcr

vights ov those having executed coutracts with the United States or the

002600
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 129 of 134
017753

District. The charges to be made for such water rentals shall be those
stated in Public Notices of Water Charges for the Klamath Project issued
by the Bureau of Reclamation: Provided, That if issuance of such Public
Notices by the Biuwrean be discontinued, the charges to be made in water
rental agreements by the District esch calendar year shell be established
in advence by the Board of Directors of the Distriet. The District shall
collect and retain for ite own uses all revenues from water rental agree-
ments executed after the effective date of this contract. Delivery of
water to holders of water rental agreements shall. be subordinate to
deliveries to other water users, and the rental agreements shall so
state.
REFUSAL OF WATER TO DISTRICT TN CASE GF DEFAULT

20. The United States reserves the right (in addition to the
rights elsewhere herein reserved to the United States ) to refuse to
deliver water to the District in the event of the defauit of the
District for a period of more than twelve (12) months in eny payments
due the United States under this contract. ‘The provisions of this
article are not exclusive, and shall not in any manner hinder the United
States from exercising any other remedy to enforce collection of any
amount due the United States hereunder.

RESUMPTION OF MANAGEMENT AND CONTROL IN EVENT OF DEFAULT

21. (a) I event of default by the District for a period of one (1)

year on any payment to the United States provided by this contract, or

failure of the District to perform necessary repairs for o period of one (1)

20
002601
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 130 of 134
017754

year as provided in Article 7, or of any other violation by the District
of the termes cf this contrect, the United Stutes may, at the option of
the Secretary, resume operation and maintenance of the transferred works,
or aay part thereof, for the purpose of enforcing the provisions of this
contract

(bo) Peior to resuming operation and maintenance, the Secretary ee
shalh give the Mistrict written netice of his iotent to exercise such
option, which notice shall inform the District of the specifle provisions
or this contract which have been violeted or the obligations that are in
default, shall deseribe the property und works to be returned to the
custody of the United States and shall. name the date om which return toa
the United Status shal be effected, which date shall be not Les: than
sixty (60) days after the date of notice sent to the District. The District
agrees thet if it fails to make payment of all sums in default, or to
initiate measures that will correct the violations of contract provisions ,
prior to the date set by the Secretary in accordance with this article,
it will upon that date relinquish to the United States the custody of
Project works as specified by the Secretary, together with ell equipment,
reeords and supplies appurtenant to the operation and maintenance thereof,

(c) Tn event of resumption by the United States of the
operation and maintenance of any or all of the transferred works, the
United States shall, within ten (10) days after taking custody of such
works, furnish to the District an estimate of cost for operation and

maintenance of such worka from the date of transfer of custody to the

21

002602
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 131 of 134
017755

United States until the end of the calendar year, Within thirty (30)
days after receipt of such estimate, the District shail pay to the

United States the amount thereof, Tf the emount so paid to the United
States is insufficient to pay the costa of operation and maintenance tu
the end oP the culendar yeor, the United Stetes shall nobify the District,

within thirty (30) daye avter the end of such year, of the amount required

 

to pay the balance of such costes and the District shall within ten (16)
days after receipt of such notice pay such amount, Any balance of funds
advanced by the District in excess of the amount necessary to pay such
costs to the end of the calendar year shall be returned to the District
or, at the option of the United States, credited to operation aud main~-
tenouce costs for the following year.

(a) Operation and maintenance costs for any subsequent years
in whieh the United States retains the operation and maintenance of said
works shall be paid by the District in the manner and at the times pro-
vided in the existing contracts between the United States and the
District and in contracts with other organizations and with individuals
iuvoelved In operations under this contract.

(e) Any resumption of the management and control of said
property and works by the United States, as herein provided for, shel.
vot. relleve the District of ita obligations under this contract.

(f) Notwithstanding any gueh resumption of operation and
weadntenonce by the United Stetes all or any part of the Project works

may, pursuant to this contract, at the election of the Secretary, be

pS
DD

002603
arts
ae
oo. ce

‘be added to the amount unpaid a penalty of one-half (1/2) of one (1)

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 132 of 134
017756

retransferred by the United States to the District for operation and
Maintenance in accordance with the terms of this contract by giving
sixty (60) days' written acotice to the District of such election, of
the property and works to be retransferred, and of the effective date of

such retransfer. The District agrees to accept the retransfer of any

of,

property and worke on the effective date of such retransfer, as speci-~

Tied in any such written notice.
{g) It is agreed that in the event the United States, its
officers or employees, resume the operation and maintenance of the
Project works, or any part thereof, as provided in this contract, neither
the United States, nor its officers or employees, shall be liable for any j
damages resulting directly or indirectly from any such resumption, and
the District agrees to hold the United States, its officers and employees,
harmless from any and all. claims for such damage.

PENALSY FOR DELINQUENCY

 

22. In the event the District defaults in the payment of any

amount due the United States as provided in this contract, there shall

per cent on the day following the due date, and there shall be added 2
like penalty of one-half (1/2) of one (1) per cent of the remaining
unpaid amount on the first day of each calendar month thereafter po Long

as such default shall continue.

002604
Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 133 of 134
017757

EXCESS -LAND PROVISIONS

23. Pursuant to the provisions of the Federal reclamation laws,
water supplied to the District under the terms of this contract shall
not be delivered to more than one hundred sixty (160) irrigable acres
in the ownership of any ove person or corporation, except that, if
ivrigable lands in excess thereof have been scquired by foreclosure or
other process of law, by conveyance in satisfaction of mortgages, by
inheritance or devise, water therefor may be furnished temporarily for a
period not to exceed two (2) years from the effective date of such
acquisition and except that delivery may be made to Jands held in excess
of this limitation if the excess lantis are covered by a recordable
contract made in accordance with the provisions of Section 46 of the Act
of May 25, 1926 (44 Stat. 649). These limitations shall cease to
operate when the construction charge obligation allocable to such land
has been paid in full to the United States.

24. (a) Commencing with the calendar yeer 1955, and coutinuing
until all construction charge obligations to be paid to the United
States are paid in full, the District shall include in the annual
operation and maintenance assessments to be collected from its water
users, anounts sufficient to accumulate and maintain a reserve fund
which shall be avaidleble only for the purposes and in the circumstances

hereinafter set forth.

ek

002605
ashy,

Case 3:19-cv-04405-WHO Document 453 Filed 02/21/20 Page 134 of 134
017758

(pb) Said veaerve fund shall be accumulated ae follows:

The balance of advance operation and maiutenance funds held by the
United States for the credit of the Diatrict at the time of trangfer
ot operation and maintenance to the Distriet ehall be refunded to the
District and deposited in the reserve fund and become a part thereof;
in addition thereto the District shall, camuencitug with the celendar
year 1995, and contirming until all construction charge obligations
to be paid to the United States are paid in Pull, include in the
annual opcration and malabenance assessments to be collected from

ite water users amounts suffielent to eallect annualiy nob Less than
Five Thousand Dollars ($5,000) ta be deposited in sald reserve fund
wuotil the reserve fund thus accumulated shall total Seventy-five Whousand
Nollars ($75,000), which totel sun shell be maintained therearter:
Provided, That. upon the depletion of the reserve fund for any of the
purposes herelaafter set forth, the District shell. act be required te
replenish said reserve fund by an smount ita excess of Five Thousand
Doliaxs ($5,000) tn any one year.

(c) The reserve fund ohell be used only for the purposes of
meeting large, upforeseen coste of operation snd maintenance, repeirs
and roplacements of works transferred hereunder and for ordinary
operation and maintenance costs when the District 16 otherwise uneble
to meet such costs.

(a) Such funds shall be maiatained by the District apart

from other of its funda and shall be deposited with such depository

ies
VA

002606
